Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 1 of 75 PagelD: 6

Exhibit “A”
 

 

Case 1720-Ctv-00701-RIVB-AMD

"omy
McNeely McGuigan & Esmi LLC

Law and Mediation Offices

 

Document 1-2 Filed Ol/22/Z2ZQ Page <4 Of fs Pagelb: /

ic
8 East Main Street
Moorestown, New Jersey 08057
(856) 439-0057 Fax (856) 439-0041

Princeton Office:
Princeton Overlook

100 Overlook Drive, 2"4 FL

Princeton, New Jersey 08540

(609) 373-2651 Hours by appointment

 

MEMBERS *New Jersey Bar | +New York Bar| “Connecticut Bar
LORIM. McNEELY” AR1LA40 qualified mediator on roster of court-approved civil mediators
COLLEEN A. McGUIGAN*

REBECCA G. ESMI**+A

Mr. James Worrell
59 North Central Avenue
Surf City, New Jersey 08008

BAE Systems US Pension
Post Office Box 981912
El Paso, Texas 79998

PLEASE REPLY TO MOORESTOWN

December 23, 2019

BAE Systems Benefit Center
Post Office Box 7223
Rantoul, Mlinois 61866-7223

USAA Brokerage Accounts
Post Office Box 659453
San Antonio, Texas 78265-0990

Re: Estate of Christine B. Worrell, deceased
Docket Number: 2019=2104

Dear Parties:

Enclosed please find Order to Show Cause and Verified Complaint
respecting the above-captioned matter.

CAM:db
Enclosures

Very truly yours,
/s/ Colleen A. McGuigan/db

Colleen A. McGuigan, Esquire

Cc: Rosemarie Miles (w/enclosure)

123 120 19 180948P 1006 161

 

 
 

 

Case 1720-tv-00701I-RMB-AMD Document t- ile

 

 
 

Colleen A. McGuigan, Esquire (# 04
McNEELY McGUIGAN & ESMI LL’

ANN c. Ohi
* Mika 2D S . FILED
8 E. Main Street Ns a

 

Moorestown, New Jersey 08057 Ug DEC £9 2019

(856) 439-0057 phone TE

(856) 439-0041 fax . ali AER cu

Attorneys for Plaintiff, Rosemarie Miles Daas 2 oR
SUPERIOR COURT OF NEW JERSEY

In the Matter of the Estate of CHANCERY DIVISION PROBATE PART

CHRISTINE B. WORRELL, deceased. BURLINGTON COUNTY

DOCKET NO: 2019-2104

ROSEMARIE MILES, as Executor of the Estate of Civil Action
Christine B. Worrell

= | ORDER TO SHOW CAUSE WITH
" SUMMARY ACTION

JAMES WORRELL, individually; BAE SYSTEMS
BENEFITS CENTER; BAE SYSTEMS US PENSIONS
SERVICE CENTER; USAA FINANCIAL
ADVISORS, LLC.; and any successors in interest;
JOHN DOE 1-5

Defendants

 

 

THIS MATTER being brought before the Court by McNEELY McGUIGAN & ESMI
LLC, (Colleen A. McGuigan, Esquire appearing), attorneys for Plaintift, Rosemarie Miles, seeking
relief by way of summary action based upon the facts set forth in the Verified Complaint filed
herewith; and the Court having determined that this matter may be commenced by Order to Show
Cause as a summary proceeding pursuant to R. 4:83-1 and for good cause shown.

ITISonthis /U day of Ib egnde. , 2019, ORDERED that Defendants, James Worrell,
BAE System Benefits Center, BAE Systems US Pension Service Center, and USAA Financial
Advisors, Inc. pos and show cause before the Honorable Paula T. Dow, P.J.Ch., in the Superior

Court, Chancery Division, Probate Part at the Burlington County Olde Courthouse located at 120

123 120 19 180948P 1006 161

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 4 of 75 PagelD: 9

High Street, Mount Holly, New Jersey 08060 at § o’clock in the “°C noon or as soon thereafter

as counsel can be heard, on the 3i day of a 020 why Judgment should not
be entered:

A, Restraining the plan administrators of Decedent’s non-probate assets, including,

but not limited to Decedent’s pension, 401K account, brokerage/saving account, and IRA
account(s), from distributing same to James Worrell or any other putative beneficiary until further
Order of this Court, or in the alternative, allowing the plan administrator to deposit the proceeds

of the account(s) into the Court pending a determination of the rightful beneficiary thereof;

B. Restraining the James Worrell from accessing or dissipating those funds until

further Order of this Court, including but not limited to Decedent’s pension benefits, 401K.

account, and her brokerage/saving/IRA accounts with USAA;

Cc, Restraining James Worrell from instituting any action against BAE or USAA for

the recovery of Decedent’s pension benefits, 401K account, and her brokerage/saving/IRA
accounts with USAA;

D. Declaring that James Worrell is not entitled to recover the-proceeds of Decedent’s

pension benefits, 401K account, and her brokerage/saving/IRA accounts with USAA;
E. Declaring that the Estate of Christine B. Worrell is entitled to recover the proceeds

of Decedent’s pension benefits, 401K account, and her brukeraye/saving/IRA accounts with
USAA;

F, Compelling Defendants BAE Systems, Inc. to immediately provide all information

regarding to the Decedent’s 401(k), pension benefits and any other employment-related benefits,

including but not limited to the amount of any death benefit and the listed beneficiary;

123 120 19 180948P 1005 161

 

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 5 of 75 PagelD: 10

-G. Compelling Defendants USAA Financial Advisors, Inc. to immediately provide all
information regarding to the Decedent’s brokerage and IRA accounts and any other accounts

owned by Decedent prior to her death, including but not limited to the amount of any said accounts

and the listed beneficiary(ies);
H. For attorney’s fees and costs in favor of the Estate and against James Worrell, as

this Court deems just and proper; and

I. Ordering such other and further relief as this Court may deem just and proper.
AND it is further ORDERED that:

1. Any party in interest who wishes to be heard with respect to any of the relief

requested in the verified complaint served with this order to show cause shall file with the
Surrogate of Burlington County and serve upon the attorney for the plaintiff at the address set forth
above, a written answer, an answering affidavit, a motion returnable on the date this matter is
scheduled to be heard, or other response to this order to show cause and to the relief requested in
the verified complaint by Yoraucsy 17,2020. Filing shall be made with the Surrogate of
Burlington County at 50 Rancocas Road, Mount Holly, New Jersey 08060. Such responding party
in interest shall also file with such Surrogate by the foregoing date a proof of service upon the
plaintiff. |

2. Any party in interest who fails to timely file and serve a response in the manner
provided in paragraph 1 of this order to show cause shall be deemed in default, the matter may
proceed to judgment without any further notice to or participation by such defaulting pally in
interest, and the judgment shall be binding upon such defaulting party in interest. |

3. Parties in interest are hereby advised that a telephone call to the plaintiff, to the

plaintiffs attorney, to the Surrogate, or to the Court will not protect your rights; you must file and

123 120 19 180948P 1005 16 1

 

 
> Case £:20-cv-00701-RMB-AMD~ Document 1-2 Filed 01/22/20 Page 6of75 PageID: IT

serve your answer, answering affidavit, motion or other response with the filing fee required by

3)\0,00
If 110,
statute. The check or money order for the filing Sofphall be made payable to the Surrogate of the

County where this matter is being heard. If you cannot afford an attorney, you may call the Legal
Services office in the county in which you live. A list of these offices is provided. If you do not
have an attorney or are not eligible for free legal assistance through the Peril Services office (or
such office does not provide services for this particular type of proceeding), you may obtain a
referral to an attorney by calling one of the Lawyer Referral Services. A list of these office
numbers is also provided.

4, If no party in interest timely files and serves a response to this order to show cause

as provided for above, the application may be decided by the Court on or after the date this matter
is scheduled to be heard, and may be decided on the papers without a hearing, provided that the

plaintiff has filed a proof of service and a proposed form of judgment as required by paragraphs 7

and 9 of this order to show cause.

5. If a party in interest timely files a response as provided for above, the court may

entertain argument and may take testimony on the date this matter is scheduled to be heard.

‘ 6. The plaintiff must file and serve any written reply to the response of a party in

interest by. 2020 The reply papers together with a proof of service must be filed

with the Surrogate in the county listed above

7. Plaintiff shall submit to the Surrogate an original and two copies of a proposed form

of judgment addressing the relief sought on the date this matter is scheduled to be heard (along

with a postage-paid return envelope) no later than “1 days before the date this matter is
scheduled to be heard.

 

123 120 19 180948P 1005 161

 

 
 

 

Casé I72Z0-CV-00/OI-RMB-AMD Document I-2 Filed Ol/f2z2/20) Page / oT fos PagelD: 12

8. A copy of this order to show cause, the verified complaint, and all affidavits

submitted in support of this application, all of which shall be certified thereon by plaintifP's

attorney to be true copies, shall be served upon the parties in interest listed in

pasegraph——ok the
ey abteramtiosly Shall be personally served the (purlies ox seefecst lead inthe
complaint, by certified mail, return-receipt requested and by regular fa atin /O days of the

date hereof, in accordance with R. 4:67-3, R. 4:4-3 and R. 4:4-4, this order to show cause being
original process.

9. The plaintiff shall file with the Surrogate of Burlington County a proof of service

of the documents required by paragraph 8 above to be served on the parties in interest no later than
7 days before the date this matter is scheduled to be heard.

10. The Court will entertain argument, but not testimony, on the return date of the order

to show cause, unless the court and parties are advised to the contrary no later thar? days

before the return date.

   

Ann’C. O'Britn Surrogate Judge
utlington County Court Facility

50 Rancocas Road

Mount Holly, NJ 08060

123 120 19 180948P 1006 161

 

 
 

 

Case 120-Cv-00701I-RMB-AMD Document 1-2 Filed O1/22720 Page 6 of 75 PagelD: Is

Directory of Superior Court Deputy Clerk’s Offices
County Lawyer Referral and Legal Services Offices

ATLANTIC COUNTY:

Deputy Clerk of the Superior Court
Civil Division, Direct Filing

1201 Bacharach Blvd., First FI.
Atlantic City, NJ 08401

BERGEN COUNTY:

Deputy Clerk of the Superior Court
Civil Division, Room 115

Justice Center, 10 Main St.
Hackensack, NJ 07601

BURLINGTON COUNTY:
Deputy Clerk of the Superior Court
Central Processing Office

Attn: Judicial Intake

First Fl., Courts Facility

49 Rancocas Rd.

Mt. Holly, NJ 08060

CAMDEN COUNTY:

Deputy Clerk of the Superior Court
Civil Processing Office

Hall of Justice

Ist Fl., Suite 150

101 South 5" Street

Camden, NJ 08103

CAPE MAY COUNTY:

Deputy Clerk of the Superior Court
9 N. Main Street

Cape May Court House, NJ 08210

CUMBERLAND COUNTY:
Deputy Clerk of the Superior Court
Civil Case Management Office

60 West Broad Street

P.O. Box 10

Bridgeton, NJ 08302

ESSEX COUNTY:

Deputy Clerk of the Superior Court
Civil Customer Service

Hall of Records, Room 201

465 Dr. Martin Luther King Jr. Blvd,

Newark, NJ 07102 .

LAWYER REFERRAL
(609) 345-3444
LEGAL SERVICES
(609) 348-4200

LAWYER REFERRAL
(201) 488-0044
LEGAL SERVICES
(201) 487-2166

LAWYER REFERRAL
(609) 261-4862
LEGAL SERVICES
(609) 261-1088

LAWYER REFERRAL
(856) 482-0618
LEGAL SERVICES
(856) 964-2010

LAWYER REFERRAL
(609) 463-0313
LEGAL SERVICES
(609) 465-3001

LAWYER REFERRAL
(856) 696-5550
LEGAL SERVICES
(856) 691-0494

LAWYER REFERRAL
(973) 622-6204
LEGAL SERVICES
(973) 624-4500

Directory of Superior Court Deputy Clerk's Offices / County Lawyer Referral and Legal Services

123120 19 18OU38P 1008-464 CN: 10158

Page 1 of 3

 

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2

GLOUCESTER COUNTY:
Deputy Clerk of the Superior Court
Civil Case Management Office
Attn: Intake

First Fl., Court House

1 North Broad Street

Woodbury, NJ 08096

HUDSON COUNTY:

Deputy Clerk of the Superior Court
Superior Court, Civil Records Dept.
Brennan Court House--1 st Floor
583 Newark Ave.

Jersey City, NJ 07306

HUNTERDON COUNTY:
Deputy Clerk of the Superior Court
Civil Division

65 Park Avenue

Flemington, NJ 08822

MERCER COUNTY:

Deputy Clerk of the Superior Court
Local Filing Office, Courthouse
175 S. Broad Street, P.O. Box 8068
Trenton, NJ 08650

MIDDLESEX COUNTY:

Deputy Clerk of the Superior Court,
Middlesex Vicinage

2nd Floor - Tower

56 Paterson Street, P.O. Box 2633
New Brunswick, NJ 08903-2633

MONMOUTH COUNTY:
Deputy Clerk of the Superior Court
Court House

P.O. Box 1269

Freehold, NJ 07728-1269

MORRIS COUNTY:
Morris County Courthouse
Civil Division

Washington and Court Streets
P.O. Box 910

Morristown, NJ 07963-0910

OCEAN COUNTY:

Deputy Clerk of the Superior Court
118 Washington Street, Room 121
P.O. Box 2191

Toms River, NJ 08754-2191

Filed 01/22/20 Page 9 of 75 PagelD: 14

LAWYER REFERRAL
(856) 848-4589
LEGAL SERVICES
(856) 848-5360

LAWYER REFERRAL
(201) 798-2727
LEGAL SERVICES
(201) 792-6363

LAWYER REFERRAL
(908) 236-6109
LEGAL SERVICES
(908) 782-7979

LAWYER REFERRAL
(609) 585-6200
LEGAL SERVICES
(609) 695-6249

LAWYER REFERRAL
(732) 828-0053
LEGAL SERVICES
(732) 249-7600

LAWYER REFERRAL
(732) 431-5544
LEGAL SERVICES
(732) 866-0020

LAWYER REFERRAL
(973) 267-5882
LEGAL SERVICES
(973) 285-6911

LAWYER REFERRAL
(732) 240-3666
LEGAL SERVICES
(732) 341-2727

Directory of Superior Court Deputy Clerk's Offices / County Lawyer Referral and Legal Services

123120 19 1B6Y38P IBits 4945. CN: 10153

 

a

 
 

PASSAIC COUNTY:

Deputy Clerk of the Superior Court
Civil Division

Court House

77 Hamilton Street

Paterson, NJ 07505

SALEM COUNTY:

Deputy Clerk of the Superior Court
Attn; Civil Case Management Office
92 Market Street

Salem, NJ 08079

SOMERSET COUNTY:

Deputy Clerk of the Superior Court
Civil Division

P.O. Box 3000

40 North Bridge Street

Somerville, N.J. 08876

SUSSEX COUNTY:

Deputy Clerk of the Superior Court
Sussex County Judicial Center
43-47 High Street

Newton, NJ 07860

UNION COUNTY:

Deputy Clerk of the Superior Court
1st F1., Court House

2 Broad Street

Elizabeth, NJ 07207-6073

WARREN COUNTY:

Deputy Clerk of the Superior Court
Civil Division Office

Court House

413 Second Street

Belvidere, NJ 07823-1500

Directory of Superior Court Deputy Clerk’
123 120 19 480248POW06/2013, CN: 10153

LAWYER REFERRAL
(973) 278-9223
LEGAL SERVICES
(973) 323-2900

LAWYER REFERRAL
(856) 935-5629
LEGAL SERVICES
(856) 691-0494

LAWYER REFERRAL
(908) 685-2323

LEGAL SERVICES
(908) 231-0840

LAWYER REFERRAL
(973) 267-5882
LEGAL SERVICES
(973) 383-7400

LAWYER REFERRAL
(908) 353-4715
LEGAL SERVICES
(908) 354-4340

LAWYER REFERRAL
(908) 859-4300
LEGAL SERVICES
(908) 475-2010

s Offices / County Lawyer Referral and Legal Services

+-2-Filed 01/22/20 Page t0 of 75 Pageb-ts

Page 3 of 3

 

 
 

 

Case °20-tv-00701I-RMB-AMD~_ Document 1-2 Filed O1/22/20° Page IT of 75 PagelD: I6

Dele riLED

DEC @ 4 2019
Colleen A. McGuigan, Esquire (# 042382000)
McNEELY McGUIGAN & ESMILLC ns SURROGATE
8 E. Main Street at COLE ee
Moorestown, New Jersey 08057

(856) 439-0057 phone
(856) 439-0041 fax
Attorneys for Plaintiff, Rosemarie Miles

 

_ SUPERIOR COURT OF NEW JERSEY
In the Matter of the Estate of CHANCERY DIVISION PROBATE PART
CHRISTINE B. WORRELL, deceased CAMDEN COUNTY

DOCKET NO: 2019-2104 °

Civil Action
ROSEMARIE MILES, as Executor of the Estate
of Christine B. Worrell
Plaintiff, VERIFIED COMPLAINT

Vv.

. JAMES WORRELL, individually; BAE
SYSTEMS BENEFITS CENTER; BAE SYSTEMS
US PENSIONS SERVICE CENTER; USAA
FINANCIAL ADVISORS, LLC.; and any
successors in interest; JOHN DOE 1-5

Defendants

 

Plaintiff, Rosemarie Miles, Executrix of the Estate of Christine Worrell, residing at 55

Princeton Drive, Delran, New Jersey, by way of Verified Complaint says;
I. THE INTERESTED PARTIES
1. Rosemarie Miles (“Plaintiff”) is the mother of Christine B. Worrell (“Decedent”)

who passed away on August 31, 2019. A copy of the Decedent’s death certificate is attached
hereto as Exhibit A.

123 120 19 180948P 1006 161

 

 
 

 

Case F20-tv-0070T-RMB-AMD— Document 1-2- Fied0i2z2720- Page IZ of 75 PagelD: I7

wa

a Th ™s

2. Pursuant to the Decedent’s Last Will and Testament, Plaintiff was appointed as

the Executrix on September 16, 2019. Attached hereto as Exhibit B is a copy of Decedent’s

Last Will and Testament and a true and correct copy of Plaintiff's Executor Short Certificate.

3. Plaintiff is interested in this action as a putative beneficiary of certain deferred

savings plans owned by Decedent.

4. James Worrell (“Mr. Worrell”) is the ex-spouse of Decedent and resides at 509 N.

Central Avenue, Surf City, New Jersey 08008.

5. Upon information and belief, Mr. Worrell is an interested party in this action as

the possible designated beneficiary of certain deferred savings plans and other bank accounts

owned by Decedent.

6. BAE Systems, Inc. (““BAE”) is the Decedent’s former employer.

7. BAE Systems Benefits Center, with a primary place of business located at P.O.

Box 7223, Rantoul, Illinois 61866-7223, is named in this action as the plan administrator of a
certain deferred savings plans owned by Decedent.

8. BAE Systems US Pensions Service Center, with a primary place of business

located at P.O. Box 981912, El Paso, Texas 79998, is named in this action as the plan

administrator of a certain deferred savings plan owned by Decedent.

9. USAA Financial Advisors, Inc. “USAA”) with a primary place of business
located at USAA Brokerage Accounts, Survivor Relations, P.O. Box 659453, San Antonio,

Texas 78265-9009 is named in this action as the administrator of certain brokerage and IRA
funds owned by Decedent.

10. John Does 1-5, said names being fictitious, designate any person(s) or entity(ies)

named as a beneficiary (either expressly or by survivorship) by Decedent for any non-probate

123 120 19 180948P 1005 161 Z

 
 

assets that she owned prior to her death; or who may be otherwise responsible for the

administration of a non-probate asset belonging to Decedent at the time of her death.

11. | Addresses of the above interested parties are as follows:

James Worrell BAE Systems Benefits Center

509 N. Central Avenue P.O. Box 7223

Surf City, NJ 08008 Rantoul, Illinois 61866-7223

BAE Systems US Pension Service Center USAA Brokerage Accounts

Dept. Pen. _ Survivor Relations

P.O. Box 981912 P.O. Box 659453

El Paso, Texas 79998 San Antonio, Texas 78265-9009
i FACTUAL ALLEGATIONS

12.

In or around the Spring of 2015, Decedent suffered a seizure and was
subsequently diagnosed, after being airlifted from Virginia to Temple Hospital in Philadelphia,
with an Arteriovenous Malformation of the brain.

13. Treatment for her arteriovenous malformation (“AVM”) included three

angiograms and surgical procedures in 2015 and 2016. Following her second and third surgeries,
Decedent contracted meningitis, a blood stream infection, and severe dizziness, diplopia and a
gait imbalance.

14. Asa result of the AVM, Decedent had difficulty with short term memory,
complex. sequencing and processing speed, cognitive deficits, emotional lability, irritability and
poor frustration tolerance. A copy of a letter from her treating neurologist from Temple

University Hospital dated October 30, 2017 confirming her medical conditions is attached hereto
as Exhibit C.

15.  Decedent, who had been employed by BAE since October 2007 was finally

terminated from her employment in February 14, 2017 (after her medical leave and extensions
thereto had expired),

423 420-18 180948P 100518 4 3

 

 

 
16. In or about June 2018, Decedent was finally approved for Social Security

Disability, retroactive to May 2017 (five months following when they determined she became

disabled). Attached hereto as Exhibit D, is a Notice of Award letter from the Social Security

Administration dated June 22, 2018.

17.  Decedent continued to struggle each day to complete some basic daily tasks.

18. During the course of Decedent’s employment, BAE offered its employees an

optional deferred savings plan (“401K Plan”), life insurance and pension benefits.

19.  Decedent was a participant in the 401K Plan, life insurance and the pension plan.

20. During the Decedent’s marriage to Mr. Worrell, the Decedent designated him as

beneficiary of her 401K Plan with BAE. Attached hereto as Exhibit E is a copy of monthly

statement dated October 6, 2019 confirming the existence, amount and designated beneficiary of
the 401K Plan.

21. | Upon information and belief, the Decedent also designated Mr. Worrell as

beneficiary of her defined benefit plan (“pension”) during the course of her marriage to him.

22. Upon information and belief, the Decedent also maintained a life insurance policy

following her termination from BAE, but same was cancelled for non-payment of premiums.

23. Upon information and belief, Decedent had approximately $222,720.63 in her

401K. plan with BAE around the time when her employment was terminated. Attached hereto as
Exhibit F is a copy of an April 24, 2017 statement from BAE confirming the amount within
Decedent’s 401K plan at that time.

24.  Decedent also owned several accounts, including an individual brokerage account

and an IRA account with USAA.

 

123 120 19 180948P 1005 161

 
 

' Case t:20-cv-60701-RMB-AMD— Document 1-2— Fited O1/2z2720- Page 15
: : Of 75 PagelD: 20

 

25. Monies within Decedent’s BAE 401K. were subsequently transferred or “rolled

eto as Exhibit G is a copy of her July 2017

over” to her USAA IRA account. Attached her
dent found stapled to the

monthly statement from USAA and a hand-written note from Dece

statement confirming some of the transfers.

eriod of Decedent’s disability, especially before being approved for

26. During the p
from her BAE 401(k) and USAA IRA ac

counts to

Social Security Disability, she utilized funds

pay for her living expenses.
elief, the Decedent also designated Mr. Worrell as

97. Upon information and b

beneficiary of her prokerage accounts with USAA, during

the course of her marriage to him..

of the September 2019 monthly statement from USAA

Attached hereto as Exhibit H is a copy
confirming the existence and amount of the brokerage accounts.

28.  Decedent’s USAA signated beneficiary

brokerage statements do not identify a de:

in the event of Decedent’s death.
ecutor of the Estate, contacted USAA

29. Plaintiff, as Ex
put the representative would not identify the designated beneficiary.

one of Decedent’s only heirs (Decedent’s Will left

and learned that the Estate

was not a beneficiary,

30. One of Decedent’s nephews,

news), contacted USAA and learned that

her entire estate equally to her three nep he is not a

designated beneficiary.
31. Upon information and belief, Decedent’s former spouse is the designated

USAA brokerage/IRA accounts.

beneficiary of the
s responsibilities as Executor of the Estate

32.  Aspartof Plaintiff?

includes, inter alia,

an Inheritance Tax Return (“TTR”).

the marshalling of the assets and debts and the filing of

123 120 19 180948P 1005 16 1

 

 
Case 1:20-cv-00701-RMB-AMD— Document t-2— Filed 01722720 Page t6 of 75 PagelB- 21

1 Wy

33. The ITR also requires the identification of certain probate and non-probate assets,

including to whom those assets pass and the amount of such asset.

34.  BAE refuses to identify whether there is a designated beneficiary associated with

Decedent’s pension benefit(s) and USAA refuses to identify the designated beneficiary to the

brokerage and IRA accounts.

35, Consequently, Plaintiff is unable to complete the ITR for the Estate.

36. On or about June 21, 2010 Decedent and her former spouse, Mr. Worrell entered

into a Property Settlement Agreement. Attached hereto as Exhibit I is a true and correct copy of

the Jume 21, 2010 Property Settlement Agreement.

 

37. On or about January 8, 201 8, the Decedent and Mr. Worrell were divorced in the

Family Division of the Burlington County Superior Court. Attached hereto as Exhibit J is a true

and correct copy of their Final Judgment of Divorce.

; I. COUNT ONE

38. Pursuant to page 9, under Article Ill, paragraph 5 entitled, “Distribution of

Retirement Benefits” of the June 21, 2010 Property Settlement Agreement, the Decedent and Mr.

Worrell agreed to:

“waive any rights they may have to share in the retirement benefits

of the other party. Wife accordingly waives all right, title, claim or

interest she might otherwise have by equitable distribution or

otherwise in and/or to Husband’s retirement benefits. Similarly,
Husband accordingly waives all right, title, claim or interest he

might otherwise have by equitable distribution or otherwise in

and/or to Wife’s retirement benefits.” See Exhibit I.

39, Furthermore, paragraph A under that same Article on page 9 provides:

“wife hereby waives all right, title, claim or interest she might
have by equitable distribution or otherwise, in any bank account in
Husband’s name, Similarly, for the mutual promises and

covenants herein contained, Husband hereby waives all right, title,

123 120 19 180946P 1008 161

 
 

a Case '1:20-cv-00701-

w ‘s

claim or interest he might have by equitable distribution or
otherwise, in any bank accounts in Wife’s name.”

40. Lastly, pursuant to the second page of their Final Judgment of Divorce, it was

ordered and adjudged that no equitable distribution was sought.
41. Upon information and belief, the Decedent's 401K Plan was titled in her name

and was not changed following their divorce.

42. Upon information and belief, the Decedent’s USAA accounts (which are

comprised of an “individual” account and an IRA account) were titled in her name and were not

changed following their divorce.
43. Upon information and belief, the Decedent passed away before changing the

designation of beneficiary on her 401K and USAA accounts.

44. Under the express, specific waivers set forth within the Property Settlement

Agreement, James Worrell has no valid claim to the 401K Plan, BAE pension plan benefits,

Decedent’s personal brokerage account with USAA or Decedent’s IRA with USAA.

45. | Upon information and belief, Decedent did not designate a contingent beneficiary

of the 401K Plan, pension benefits, or her brokerage/IRA accounts with USAA.

46. Consequently, Decedent’s estate is entitled to the proceeds of Decedent’s 401K

Plan, pension benefits, or her brokerage/IRA accounts with USAA.

WHEREFORE, Plaintiff respectfully requests that this Court:
A. Enter an Order restraining the plan administrators of Decedent’s non-probate

assets belonging to Decedent, including, but not limited to Decedent’s pension, 401K account,

brokerage/saving account, and IRA account(s), from distributing same to James Worrell or any

other putative beneficiary until further Order of this Court, or in the alternative, allowing the plan

123 120 19 180948P 1005 16 1 y

 

 

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 18 of 75 PagelD' 237 ~~~

administrator to deposit the proceeds of the account(s) into the Court pending a determination of

the rightful beneficiary thereof;

B. Enter an Order restraining thc Jamcs Worrell from accessing or dissipating those

funds until further Order of this Court, including but not limited to Decedent’s pension benefits,

401K account, and her brokerage/saving/IRA accounts with USAA;

Cc, Enter an Order restraining James Worrell from instituting any action against BAE

or USAA for the recovery of Decedent’s pension benefits, 401K account, and her
brokerage/saving/IRA accounts with USAA;

D. Enter an Order declaring that James Worrell is not entitled to recover the proceeds

of Decedent’s pension benefits, 401K account, and her brokerage/saving/IRA accounts with
USAA;

E. Enter an Order declaring that the Estate of Christine B. Worrell is entitled to

recover the proceeds of Decedent’s pension benefits, 401K account, and her

brokerage/saving/IRA accounts with USAA;

F. Enter an Order compelling Defendants BAE Systems, Inc. to immediately provide

all information regarding to the Decedent’s 401(k), pension benefits and any other employment-

related benefits, including but not limited to the amount of any death benefit and the listed
beneficiary;

G. Enter an Order compelling Defendants USAA Financial Advisors, Inc. to

immediately provide all information regarding to the Decedent’s brokerage and IRA accounts

and any other accounts owned by Decedent prior to her death, including but not limited to the

amount of any said accounts and the listed beneficiary(ies);

8
123120 19 180848P 1008161

 
 

H.

Enter an Order of attorney’s fees and costs in favor of the Estate and against
James Worrell, as this Court deems just and proper; and

I. Order such other and further relief as this Court may decm just and proper.

Iv. COUNT TWO

47. Plaintiff repeats each of the allegations contained in the preceding paragraphs and

incorporates those allegations as if set forth at length herein.

48. The New Jersey Probate Code provides at N.J.S.A. 3B:3-14, inter alia:
“a divorce or annulment revokes any revocable dispositions or
appointment of property made by a divorced individual to his former
spouse in a governing instrument...”

49.

On August 31, 2019, Decedent died leaving a Last Will and Testament dated
December 21, 2014.

50.  Decedent’s Last Will and Testament leaves her entire estate to her three nephews,

Andrew Tillinghast, Matthew Tillinghast and Patrick Tillinghast.

51. As of October 6, 2019, the Decedent’s 401K account with BAE had a balance of

$1,634.04. See Exhibit C.

52. As of September 30, 2019, the Decedent’s two accounts with USAA (account

numbers ending 8523 and 0308) had balances of $492.86 and $79,362.22 respectively. See
Exhibit E.

53. Benefits associated with any pension through BAE are unknown.

54, Upon information and belief, there is no written contract between the Decedent

and James Worrell that could be interpreted or construed as indicating any intent by Decedent

that any beneficiary designation of James Worrell survived the divorce.

9
123 12019 180948P 1005 161

 

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 20 of 75 PagelD: 25 =» ~—>

55. Consequently, their divorce on January 8, 2018 revoked James Worrell’s interest

in the proceeds of Decedent’s 401K. Plan, pension benefits, or her brokerage/IRA accounts with
USAA.

56. The only valid claimant to said Decedent’s 401K Plan, pension benefits, or her
brokerage/IRA accounts with USAA is the Estate of Christine B. Worrell.

WHEREFORE, Plaintiff respectfully requests that this Court:

A. Enter an Order restraining the plan administrators of Decedent’s non-probate

assets belonging to Decedent, including, but not limited to Decedent’s pension, 401K account,

brokerage/saving account, and IRA account(s), from distributing same to James Worrell or any
other putative beneficiary until further Order of this Court, or in the alternative, allowing the plan

administrator to deposit the proceeds of the account(s) into the Court pending a determination of
the rightful beneficiary thereof:

B. Enter an Order restraining the James Worrell from accessing or dissipating those

funds until further Order of this Court, including but not limited to Decedent’s pension benefits,

401K account, and her brokerage/saving/IRA accounts with USAA;

Cc. Enter an Order restraining James Worrell from instituting any action against BAE

or USAA for the recovery of Decedent’s pension benefits, 401K account, and her

brokerage/saving/IRA accounts with USAA;

D. Enter an Order declaring that James Worrell is not entitled to recover the proceeds

of Decedent’s pension benefits, 401K account, and her brokerage/saving/IRA accounts with

USAA;

123 120 19 180948P 1005 164 10

 

 
 

 

Christine B. Worrell is entitled to

E. Enter an Order declaring that the Estate of

recover the proceeds of Decedent’s pension benefits, 401K account, and her

brokerage/saving/IRA accounts with USAA; .

F. Enter an Order compelling Defendants BAE Systems, Inc. to immediately provide

all information regarding to the Decedent’s 401(k), pension benefits and any other employment-

related benefits, including but not limited to the amount of any death benefit and the listed

beneficiary;

G. Enter an Order compelling Defendants USAA Financial Advisors, Inc. to

immediately provide all information regarding to the Decedent’s brokerage and IRA accounts

and any other accounts owned by Decedent prior to her death, including but not limited to the

amount of any said accounts and the listed beneficiary(ies);

H. Enter an Order of attorney’s fees and costs in favor of the Estate and against

James Worrell, as this Court deems just and proper; and

L Order such other and further relief as this Court may deem just and proper.

Order such other and further relief as this Court may deem just and proper.

McNeely McGuigan & Esmi, L.L.C.
orneys for Administratri osemarie Miles

   

 

Dated: Qe 4 “WA

123 12019 180948P 1006161 "

 

 
 

 

Cdase I720-CV-00/UI-RVIB-AMD Document 1-2 Filed Ol/Z2z/2U) Page 22 OT fo Pagelb. 2¢

CERTIFICATION
Pursuant to R. 4:5-1(b)(2), I hereby certify that to the best of my knowledge and belief,

this matter in controversy is not the subject of any other action pending in any Court or ofa
pending arbitration, nor is any such proceeding contemplated at this time. Further, at this time,
there are no known other parties who should be joined in this action.

I certify that the foregoing statements are true. I am aware that if any of the foregoing

statements are willfully false, I am subject to punishment.

Dated: ie 19 Wor Ae Puee.-

COLLEEN McGUIGAN, ESQUIRE

123 120 19 180948P 1005 161

 

 
 

Case-t:20-cv-00701-RMB-AMD Document 1-2 Filed-01/22/20- Page 23-of 75 PagelB- 23__—_

R..1:38-7(c) CE CATIO:
I certify that confidential personal identifiers have been redacted from documents now

submitted to the Court and will be redacted from all documents submitted in the future in

accordance with Rule 1:38-7(c). | {
Dated: 2)2}204 Ooo. OW Pouscte.

OLLEEN A. McGUIGAN, ESQUIRE)

YERIFICATION
I am the Plaintiff in the foregoing Verified Complaint. I am familiar with the facts set
forth herein. The facts set forth in the Verified Complaint are true to the best of my knowledge
and belief. I certify that the foregoing statements made by me are true. I am aware that if any of

the foregoing statements made by me are willfully false, I am subject to punishment.

 

Dated: Lee, a, LIF Bie etnmance Puhr 7

Rosemarie Miles, Executrix of the Estate
of Christine B. Worrell

123 12019 180948P 1005 161

 
r——— Case t:20-cv-00701-RMB-AMD ~ Document t-2— Filed 01/22/20 Page 24 of 75 PagetB-23

EXHIBIT A

 

123 120 19 180948P 1008 164 ‘

 

 
 

    
 
  
   
   

 

2” yew Jersey 0 SARTMENT OF HEALTH, f mee Ame
- 20190049637

CERTIFICATE OF DEATH : *.?

   
   

 

 

 

 

 

08/31/2019

      

= a Ow082019

2019

           
 
 
    
        
   

ye
“Y 2M
DATE ISSUED: September

ISSUED BY:
New Jersey Department of Health, Office of Vital Statistics and Registry

as
de!

   

    

 

ngs od i ee 5 :
“This Is to certify that thie above is correctly Copied =
from @ record on file in my office.
Cartifiad copy not valid unless the raised Great
Seal of the Siate of New Jersey or the seal of the reer =

 

Issuing municipality or county, is ‘affixed hereon. “> Vincent T. Arial

zane oS =© o

as

     

 

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2” Filed 01/22/20" Page 26 of 75 PagelD: SI |

é

EXHIBIT B

123 120 19 180948P 1008 164

 

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 27 of 75 PagelD: 32,”

  

awa Geshument?

CHRISTINE BYRNE WORRELL

|, CHRISTINE BYRNE WORRELL, a resident of the Township of Maple
Shade, County of Burlington, and State of New Jersey, being of sound and disposing
mind, memory and understanding, do hereby make, publish and declare this to be my
Last Will and Testament, revoking all prior Wills and Codicils.

FIRST: 1 direct my Executrix hereinafter named to pay all my just debts
and funeral expenses as soon as may be convenient after my decease and In the due
course of the administration of my estate.

SECOND: |, authorize my mother, ROSEMARIE MILES, to
make an anatomical gift to take effect upon my death and prior to embalming of my
body. This gift may be any of my organs that may be transplanted to give life or better
quality of life to another individual. Should my mother, ROSEMARIE MILES,

predecease me or be unable or unwilling to so act, | hereby authorize ROSEANN
DEATS to make this anatomical gift

THIRD: To my Executrix | leave my personal property to be distributed
according to instructions | shall leave elsewhere. In the absence of such Instructions |

direct that my personal property be added to my residuary estate pursuant to N.J.S.A.
3B:3-11.

FOURTH: If at the time of my death | own the property at Watergate
Condominiums, 115 E. Kings Highway, #198, Maple Shade, New Jersey,
| authorize my Executrix to sell said property subject to any mortgage against it at that

time and the proceeds of such sale shall be placed In a trust for the benefit of my

nephews, ANDREW TILLINGHAST, MATTHEW TILLINGHAST, and PATRICK
TILLINGHAST.

 

FIFTH: All the rest, residue and remainder of my estate, both real and
personal, of every name, nature and kind, and wheresoever the same may be situate, |
give, devise and bequeath to my nephews, ANDREW TILLINGHAST, MATTHEW
TILLINGHAST, and PATRICK TILLINGHAST, in equal shares, to be held in trust by my
Trustee, ROSEMARIE MILES. Should any of my nephews predecease me, that
nephew’s share shall be distributed to the others in equal shares.

SIXTH: In the event that any beneficiary under my Will has not attained
the age of twenty-one (21) years, | appoint my mother, ROSEMARIE MILES, as

123 120 19 180848P 1008181
“Case 1:20-cv-00701-RMB-AMD Document 1-2 Filéd 01/22/20

Trustee of such child or children who have not attained the age of twenty-one (21)
years. | give to my Trustee the right to invest, reinvest, and keep invested the assets of
the trust, and to use the Income and so much of the principal as may be necessary in
her sole judgment for the education or extraordinary medical needs of such child or
children. When such child or children shall attain the age of twenty-one (21) years or
later at the discretion of my Trustee,,| direct that my Trustee shall pay to that child or
children his share of the principal and accumulated eamings of the trust.

SEVENTH: All estate, Inheritance, transfer, legacy, succession or other
similar taxes and duties, and any interest and penalties thereon, payable on any
property which is devised and bequeathed under the provisions of this Will or on any
other property which shall constitute a taxable part of my estate, whether or not passing
under this WII, shall be paid out of the principal of my residuary estate.

EIGHTH: | hereby nominate, constitute and appoint my mother,
ROSEMARIE MILES, to be Executrix and Trustee of this my Last Will and Testament.
Should my mother, ROSEMARIE MILES, be unable or unwilling to serve, | appoint”
ROSEANN DEATS to serve as Executrix and Trustee under this my Last Will and
Testament.

I hereby direct that my sald Executrix and Trustee shall be exempt from
giving any fiduclary bond as Executrix and Trustee. However, if any fiduciary bond
shall be required by law, then it is my will, and | hereby direct that my sald Executrix
and Trustee shail be exempt from giving any surety on said fiduciary bond.

NINTH: | authorize and empower my Executrix, without authorization of
court, to sell, convey, mortgage, lease, invest, reinvest, exchange, Manage, control,
retain or otherwise deal with any and all property, real and personal, comprising my
estate, and no purchaser need look to the application of the purchase money; to adjust,
compromise and settle any claim or demands in favor of or against my estate upon
such terms as is deemed advisable; and to make distribution under this Will in kind or in

money, or partly In kind and partly in money.

TENTH: The Trustee under this Will shall have full power and authority to
manage, invest and reinvest said trust estates, to. sell the same or any part thereof at
public auction or private sale, without order of any court, and to execute and deliver
good and sufficient deeds or other instruments to convey and transfer the same, no
purchaser being bound to look at the application of the purchase money; to decide all
questions as to what constitutes income or principal; to hold securities In the name of

2

123 120 19 180948P 1006 161

 

Page 25 OT fo PagelD: 33

 
 

Case 1:20-cv-00701-RMB-AMD~ Document 1-2~ Filed 01/22720- Page 29 of 75 PagelD: 34

the Trustee; to retain the investments which are received from my estate or to invest or
reinvest the same in securities or other property which would ordinarily be considered
suitable for a trust investment. In making payments of and in distributing principal, my
Trustee shall have full power and authority to sell and convert into money the whole or
any part of said trust estates, no purchaser being bound to look to the application of the
purchase money, and may make such payments or distributions in cash or in kind or
partly in each, the determination of the Trustee with respect thereto to be conclusive
and binding upon all persons.

1, CHRISTINE BYRNE WORRELL, the Testatrix, sign my name to this
instrument this 21 day of December: 2014, and being first duly swom, do
hereby deciare to the undersigned authority that | sign and execute this instrument as

my Last Will and Testament and that | sign it willingly (or willlngly direct another to sign
for me), that | execute It as my free and voluntary act for the purpose therein

expressed, and that | am eighteen (18) years of age or older, of sound mind, and under

no constraint or undue influence.

and SCOTT R. CASSIDY

the witnesses, sign our names to this instrument, and being duty swom, do hereby
declare to the undersigned authority that in our presence the Testatrix signs and
executes this instrument as her Last Will and Testament and that she signs it willingly
(or willingly directs another to sign for her), and that each of us states that at the

ROBERT E. DEATS

request of the Testatrix and in the presence and hearing of the Testatrix, each of us
hereby signs this Will as witness to the Testatrix’s signing, and that to the best of our

knowledge the Testatrix is eighteen (18) years of age or older, of sound mind, and
under no constraint or undue influence.

LE ZL, 7 Le Closed : 1590 Wynwood Dr., Cinnaminson, NI
cae N # 2204 Derby Dr., Cinnaminson, NJ

 

 

123 120 19 180948P 1006 161

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 30 of 75 PagelD: 35]

ee : s .

STATE OF NEW JERSEY)
ss:
COUNTY OF BURLINGTON )

Subscribed, swom to and acknowledged before me by
CHRISTINE BYRNE WORRELL, the Testatrix, and subscribed and swom to before me

by ROBERT E. DEATS and SCOTT R. CASSIDY

the wiinesses, thie A/st day of fbecember 2014.
_Krstans Lleati,

ANotary Public ot New
My Commission Ee DECEMBER 2, 2015

 

12312019 180948P 1008164
QO.

State of Nef Jerzey Docket# 2019-2104
Burlington County Surrogate’s Court
EXECUTOR SHORT
CERTIFICATE
In the Matter of the Estate of - CHRISTINE BYRNE WORRELL , DECEASED

I, MARY ANN C. O'BRIEN, Surrogate, do hereby certify that the last Will of the above named decedent, late of
the County of Burlington and the State of New Jersey, was admitted to probate by the Surrogate of Burlington

County, on September 16,2019 and Letters Testamentary were issued to ROSEMARIE MILES

the Executor named therein, who is duly authorized to take upon himself the administration of the estate of said
testator in accordance with the Will and said Letters Testamentary have never been revoked and still remain in full
force and effect.

WITNESS my hand and seal of office, this
16TH dayof September 2019

ie

MARY ANN C. OBRIEN, Surrogate
Judge of the Surrogate's Court

 

 

Form3 12-2017

 

123 12019 180848P 1006 161

 
 

 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 32 of 75 PagelD: 37

EXHIBIT C.

123 120 19 180948P 1005 164

 

 
 

Case -£:20-cv-00701-RMB-AMD— Document t-2— Fied 01722720 Page 33 ut 75 PayetD- 38

 

TEMPLE UNIVERSITY Lewis Katz School of Medicine Administrative Office

A Commonwealth University Department of Neurosurgery 3401 N. Broad Street; Suite C340
Philadelphia, PA 19140

Kadir Erkmen,. MD 215 707 2619

Associate Professor Neurosurgery 215 707 3831 Fax

Director of Cerebrovascular Neurosurgery
Neurosurgery Residency Program Director
Temple University Hosnital

October 30, 2017 ‘

To Whom It May Concern:

This letter is in support of Christine Worrell’s (9/6/1969) application for social security disability.
She has been under my care beginning in May 2015 at which time she was found to have a
cerebellar arteriovenous malformation (AVM). Treatment for the AVM has involved three
cerebral angiograms and embolization of the lesion. Following the second embolization she was
readmitted for meningitis and a blood stream infection. An MRI performed at that time
demonstrated small acute infarctions within the posterior right lower midbrain and spenium.
Following her third embolization she experienced severe dizziness, horizontal nystagmus,
diplopia, and galt imbalance. A referral for a neuropsychological evaluation was given for her |
continued difficulty with short term memory, complex sequencing and processing speed. Since
that time Christine continues with cognitive deficits which are consistent with her cerebellar
injury in addition to emotional lability, irritability and poor frustration tolerance... There has
been no improvement in these areas and at this time no further recovery Is anticipated. Based
upon this it Is recommendation that Christine be granted permanent disability.

 

If you require additional information please contact my office.

Sincerely,

Kadir Erkmen, M.D.

123 120 19 180948P 1005164

 
 

 

Case T72U0-CV-00/UI-RVIB-AMD Document 1-2 Filed Ul/Z2z/2U) Page 354 OT /5 PagelD. sv

EXHIBIT D

123 120 19 180948P 1008164

 

 
 

Case 1:720-Cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 35 of 75 PagelD: 40

-—_§pcial Security Administration

Retirement, Survivors and Disability Insurance
Notice of Award

Office of Central Operations
1500 Woodlawn Drive
Baltimore, Maryland 21241-1500
Date: June 22, 2018

Claim Number: #@8288-9772HA

noe nnn eee A FIL

CHRIS STAVROS FOR

CHRISTINE BYRNE WORRELL
9 ENDSLEIGH PLACE
MARLTON, NJ 08053

Cn uNe B WORRELL is entitled to monthly disability benefits beginning
May :

We have chosen you to be her representative payee. Therefore, you will
receive her checks and use the money for her needs.

The Date You Became Disabled

We found that CHRISTINE B WORRELL became disabled under our rules on
November 30, 2016.

 

To qualify for disability benefits, CHRISTINE B WORRELL must be disabled
for five full calendar months in a row. The first month she is entitled to
benefits is May 2017.

What We Will Pay And When

We pay Social Security benefits for a given month in the next month. For
example, Social Security benefits for March are paid in April.

e You will receive $29,255.00 around June 23, 2018.

e ‘This is the money Ms. WORRELL is due for May 2017 through
May 2018.

e CHRISTINE B WORRELL’s next payment of $2,757.00, which is for
June 2018, will be received on or about the second Wednesday of
July 2018.

e After that you will receive $2,757.00 on or about the second Wednesday
of each month.

e Later in-this letter, we will show you how we figured these amounts.

e

The day of the month you receive CHRISTINE WORRELL’s payments
depends on her date of birth.

« ee:
See Next Page
123 120 19 180948P 1008 161

 
Case t:20-cv-00701-RMB-AMD Document 1-2 “Filed01/22/20 Page 36 of 75 PagelD: 41

21999.9772HA Page 2 of 6 ee :
i
Your Benefits

The following chart shows CHRISTINE B WORRELL's benefit amount(s)
before any deductions or rounding. The amount she actually receive(s) may
differ from her full benefit amount. When we figure how much to pay her, we

must deduct certain amounts, such as Medicare premiums. We must also
round down to the nearest dollar.

Beginning Benefit
ate Amount Reason
May 2017 $2,677.70 Entitlement began
December 2017 $2,731.20 Cost-of-living adjustment
January 2018 $2,757.20 Credit for additional earnings

Information About Representative’s Fees

We have approved the fee agreement between you and your representative.

Ms. WORRELL's past-due benefits are $35,255.00 for May 2017 through
May 2018. Under the fee agreement, the ~~

resentative cannot charge you
more than $6,000.00 for his or her work. e amount of the fee does not
include any out-of-pocket expenses (for example, costs to get copies of doctors’

or hospitals’ reports). This is a matter between you and the representative.
How To Ask Us To Review The Determination On The Fee Amount

You, the representative or the person who decided your case can ask us to
review the amount of the fee we say the representative can charge.

If you think the amount of the fee is too high, write us within 15 days from

the day you get this letter. Tell us that you disagree with the amount of the
fee and give your reasons. Send your request to this address:

7 Social Security Administration
. Office of Hearmgs Operations
Attorney Fee Branch

5107 Leesburg Pike

Falls Church, Virginia 22041-3255

The representative also has 15 days to write us if he or she thinks the amount
of the fee is too low.

If we do not hear from you or the representative, we will assume you both
agree with the amount of the fee shown.

Information About Past-Due Benefits Withheld To Pay A Representative
Based on the law, we must withhold part of past-due benefits to pay an
appointed representative. We cannot withhold more than 25 percent of
ee benefits to pay an authorized fee. We withheld $6,000.00 from Ms.

ORRELL’s past-due benefits to pay the representative.

We are paying the representative from the benefits we withheld. Therefore,

123 120 19 180948P 1008 161

 
 

Case 1:20-cv-00701-RMB-AMD ~Document 1-2~ Filed 01722720" Page 37 of 75 PagelD: 42 ___}

EXHIBIT E

 

123 120 19 180948P 1005 164

 
tase 1720-tv-0070I-RMB-AMD~ Document 1-2~ Filed 01/22720- Page 38 of 75 PagelD: 43-7]

'BAE'SYSTEMS

   

Statement Date: October 6, 2019 ® BenefitsNavigator

ss benefitsnavigator.baesystems.com
esas 009761

BAE Systems Benefit Center
ss Sanon amor ° teenie

between 8 a.m. and 8 p.m. Eastern Time,
MAPLE SHADE NJ 08052 Monday through Friday

Quarterly Account Statement - 401(k) Savings Plan

 

A note about 401 (k) plan mits

For the 2019 calendar year, the Internal Revenue Code (IRC) annual limit for pretax contributions
and Roth 401(k) contributions combined is $19,000 for those under age 50, and $25,000 for
-those age 50 and over. These limits apply across all qualified employer plans you may participate
in during a given year - which can be important if you are a new hire and participated in a prior
employers plan: Total contributions (employee and employer) to the Plan cannot exceed $56,000

for employees under age 50, and $62,000 for those age 50 and over. Your contributions are also
subject to a $280,000 compensation limit. ; ‘ os

 

 

 

 

 

 

 

 

 

 

 

 

 

! -401(k) Savings Plan. ‘| Scan here to leam how.a
: Account Summary. --° 07-01-2019 to09-30-2018°! |. profeasiana! can manage your
| Opening Balance $1,648.98 ee oe
Deposits — : $1.52 Contributions and Earnings
Withdrawals 0.00
jacks shel ot Sete a cis a Nia i aching eee pa mi You
Fees/Expenses ~ -$18.75 $1,634.04 400%
Gains/Losses_ $2.20 | Employer
« . . on . - 5 * «8 0,
‘ Closing Balance. $4,634.08" —— om
| Vested Balance $1,634.04 $1,634.04 100%
| Your Personal Rate of Return 0.91% |

 

ase

 

 

 

123 12049 18N845 AIGNER dons

 

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2° Filed 01/22/20- Page 39 of 75 PagelD- 44

 

 

 

 

 

 

 

 

   

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eae 009761

Dahatieds Account Statement Page 3
wi ca) NER nk) cet eeu so
Fund. Name . :. Current Aliogation ;
Ce ee th seed sib Bein wenaniia sarang htcae dat Pipl: Nacancesen Wack balan aceigech mms ull
Westwood Management 3%
Corp ;
Vanguard Developed 3%
Markets Index
| Vanguard Emerging Markets 1%
Stock Index
Time Square Capital 3%
Management
Touchstone Sands Capital 4%
Emerging Markets Growth
| Vanguard Institutional 3%
Extended Market index Trust
PARROT OREN OY ccccceness ccpannvenemironaccnimncaaerainrimcnere seinmairarie excess’ eens smite Ries a
; | 07-01-2019 to 09-30-2019 Asset Class :
} GIEr Stable Value GiCi/Stable ou Bond :
; “BAe Stable Val Fed Money Mkt ‘VaninetTotBond !
Opening Balaiice $1,648.98 $1 97. 82 $1 24.42 $54. 08 i
Dividends $1.52 $0.00 $0.00 . $0.00 j
{
Gains/Losses $2.29 $1.33 $0.67 $1.32 |
Expenses -$2.26 $1.44 -$0.62 ;
: Closing Balgnce $199.89 / $128.68 $54.78 “i
Closing Unite 41.444 41.841 cua
| Unit Price (NAV) 17.209000 10.445373 “413. 110000 :
| 07-01-2019 to 09-30-2019 Asset Class
! Bond — Balanced Large U. Ss. eauy Large U.S. Equity
| F . :
|. Fund'Name "02 - Rad&Gox Income... "Van. Wellington. Dod & Cox STK... net! 500 index !
| Opening B Balance "$70.07 $165.56 $273.87 $185, 81
Dividends $0.00 $1.09 $0.00 $0.00
‘ie sa did |
123 120 19 180948P 1005 161

Ee

 
Case 1:20-cv-00701-RMB-AMD Document 1-2” Filed 01/22/20 Page 40 of 75 PagéelD: 45

 

 

 

 

 

 

 

Quarterly Account Statement Page 5
07-01-2019 to 09-30-2019 _ Asset Class ais
, “International Intemational International |
te Fund Name ~ Van Develop Mkt Van Emerg Mkt Touchstone Sand Ee ;
Closing Balance $44. 71 _ $10. 34 $76. wv |
i Closing | Units "2.167 0. 122° 5.881 |
1, pear ee cpm een tspedece Hi dagtai's an awabeeie eso p! wen, seeeies peyepene aojatren ow 2h LS Meta mer eel eerie nla, ae ernie
' Unit Price (NAV) 20.630000 85.030000 ° 13.020000 - |
Your Fee and Expense Details 07-01-2019 to 09-30-2019
(Administrative Fee $18.75 |
_— une me © ‘vances wire y Seri es vibes wt ia sean ea a eee wed
Your Beneficiaries

As of 09-30-2019

 

You may change your 401(k) Savings Plan beneficiaries at any time using BenefitsNavigator at
benefitsnavigator.baesystems.com.

. . ; . Benefit . *
_ Primary Benatictary ee - ; Percentage | Relationship ;
i JAMES J. WORRELL . 100% Spouse |

For More Information

Review your account statement carefully. If you believe this statement doesn't accurately represent your contributions,
investment allocations, or account activity, contact the BAE Systems Benefit Center within 45 days of this statement
Online

BenefitsNavigator

at benofitsnavigator.baesystems.com
Phone

between 8 a.m. and 8 p.m. Easter Time, Monday through Friday
toll-free at 1-888-900-4223 (4BAE)

Generally, you'll have a shorter wait time if you call after Tuesday.

 

| 12342019 18094eP 1008161
i
i

 

 

 

 
Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 41 of 75 PagelD: 46

” *

Quarterly Account Statement

Page 7
Investment Restrictions-Legacy GEC Pian

If, prior to your participation in the Plan, you were a participant in the GEC-USA Employees’ Retirement Plan and you
have a balance from the legacy GEC Plan you may not direct the investment of the portion of your Plan account that
represents the amount of your “pension offset” under the BAE Systems Employees’ Retirement Plan. This amount will

remain invested in the BAE Systems Stable Value Fund until you terminate employment, at which time you may transfer
assets out of this fund.

Investment Restrictlons-Equity Wash

An Equity Wash Restriction is required to be placed on funds transferred from the BAE Systems Stable Value Fund. The
restriction requires any money transferred from the Stable Value Fund to be moved to any of the noncompeting core
funds for a minimum of 90 days before the money can be transferred into the Self-Directed Brokerage Account or the
Vanguard Money Market Fund, which are considered competing funds. The restricted funds are tracked from the initial
transfer into the noncompeting funds and then restricted by the amount transferred. The total amount transferred from the’

Stable Value Fund must remain in the noncompeting funds and would not affect any transfers into either the Self- Directed
Window or the Vanguard Money Market Fund from the remainder of your account balance within the core funds.

Individual funds and portfolios within the Plan may have their own transfer restrictions and/or redemption fees. You may
access more information about these restrictions and/or redemption fees by going to the BenefitsNavigator Website at

benefitsnavicator.baesys and selecting the “Plan Documents’ tile on the home page under Highlights for You.

    

SiS ii

The Plan administrator may, on occasion, either temporarily or permanently restrict the trading ability of you or your

beneficiary if you violate the excessive trading policy of the Plan. If you have questions about the Plan's excessive trading
policy, please contact the BAE Systems Benefit Center at 1-888-900-4223 (A4BAE).

The Pian permits you to make daily transfers. Transfer requests processed before 4:00 p.m. Eastern Time (or market

close, if earlier) will be effective on the day the request Is made. Transfer requests received after that time will be

processed the next business day. You may change or cancel your request at any time before market close by going tothe _
BenefitsNavigator Website at benefitsnavigator.baesystems.com and selecting “Recent Requests” from the Savings

and Retirement main page, or by calling the BAE Systems Benefit Center at 1-888-900-4223 (4BAE). Representatives are
available Monday through Friday, between 8 a.m. and 8 p.m. Eastern Time (except holidays).

       

Self-Directed Brokerage Account (SDBA)

The Plan has a self-directed brokerage account (SDBA) option. The SDBA may be subject to certain investment
restrictions, commissions and/or transaction fees. Details related to your SDBA balance and anyapplicable
restrictions and/or fees are provided on a separate statement delivered to you by the SDBA administrator, Alight
Financial Solutions. You can also access SDBA balance information by going to the BenefitsNavigator Website at

aASSYStenns.cOrl.

 
   
 

pfitsnavigator.b

 

“Outside the United States, Puerto Rico, and Canada, call +1 718 354 1344 (this is a toll call). Translators are avaliable.

 

TTC ero eke

   

 

123 120 19 180948P 1005 161 )
Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 42 of 75 PagelD:47

” w

Quarterly Account Statement Page 9
Payment Options Available Under the Plan

You may be eligible for various types of payments of your Plan benefit, depending on the situation. Before you take a
payment you will want to consider these options. Whether you're eligible for a particular payment option may depend on

your employment status and/or your account balance. For instance, some types of payment are available for specific
reasons while you're employed. Other options are only available after your employment ends.

Payment Options While Employed by BAE Systems

 

Payment Options After Separation from Service from
BAE Systems
Hardship

Partial Lump Sum Distribution

 

Age 59% Distribution Total Lump Sum Distribution

Loan

 

Periodic Payments for a Specified Amount or Period

 

 

You can get a full description of the payment options by accessing the BenefitsNavigator Website at
benefitsnaviag baesystems.com or calling the BAE Systems Benefit Center. This information is also available in the
§ and Investment Plan Summary Plan Description (SPD).

 

ihe Bator.paesyYsterits
BAE Systems Employees’ Saving

Rollover Eligible Distributions from Your Non-Roth Account

The following information applies to payments from the portion of your account that is not part of your Plan Roth Account.
lf you're receiving a payment that Is eligible to be rolled over into an IRA or other employer plan, a 20% Federal tax
withholding will be applied to all payments. If you're not age 59%, the 10% early distribut

ion tax also will apply, unless the
payment meets an exception. ;

 

There are two ways to do a rollover:

m Direct Rollover- You may roll over a distribution directly into an IRA or another employer plan or the designated Roth
account in the Plan. (You cannot roll over a distribution to a designated Roth account in another employer's plan.) If
you choose a direct rollover your payment will not be taxed in the current year and no income tax will be withheld.
Also, your payment will be payable directly to the IRA or other employer plan, or the designated Roth account in the
Plan. The taxable portion of your payment will be taxed later when it’s distributed from the IRA or other employer plan.

¢

- You may have a payment made to you and then deposit all or part of the payment amount
into an IRA or another employer plan within sixty (60) days of the date of the payment. This payment is subject to 20%
Federal tax withholding. If you're not age 59%, an additional 10% early distributions tax also will apply, unless there

is an exception. if you make a sixty (60)-day rollover of the entire amount of your payment, you will have to use other
funds to roll over the amount withheld.

If you roll over the taxable portion of your payment into a Roth IRA or into the Plan's designated Roth account, the taxable
portion of the payment will be taxed, but the additional 10% tax on early distributions before age 59% will not apply as
long as later payments meet the requirements for a Roth qualified distribution. Later payments of amounts rolled over to a

Roth IRA or into the Plan's designated Roth account will not be taxed (including earnings) if the later payment meets the
requirements for a Roth qualified distribution.

 

123120 19 180948P 10065 16 1

 

; SE, 009761

 
 

Quarterly Account Statement

A payment is considered to be a “qualified distribution" from a Roth account if it's paid—

1. After you're age 59% (or after your death or disability) and
2. After you have a designated Roth account in the Plan for at least five (5) years

Plan

a. Five (5) years is counted from January 1 of the year you first make a Roth contribution to the

b. If you rolled over amounts to your Roth account from a designated Roth account of
another employer pian, the five (5)-year period will include the period of your Roth contributions

in the other employer pian.

There are two ways to do a rollover:

= Direct Rollover- You may roll over a Roth distribution directly into a Roth IRA or into the designated Roth account of

another employer plan.

- You may have a qualified distribution made to you and then deposit all or part of the payment

amount into a Roth IRA within sixty (60) days of the date of the payment. If your payment is not a qualified distribution,
only the taxable earnings may be rolled over into a designated Roth account of another employer plan. if your payment
is not a qualified distribution and you don't do a direct rollover of the taxable earnings portion of the payment, 20%

will be withheld to satisfy your Federal tax liability. If you're not age 59% the 10% early distributions tax also will apply,
unless the payment meets an exception. If you make a sixty (60)-day rollover of the entire amount of your payment,

you'll have to use other funds to roll over the amount withheld.

 

 

123 120 19 180948P 1008 161

 

  

PAU ely
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 44 of 75 PageID: 49-7]

EXHIBIT F

123 120 19 180948P 1008 161 + t

 

 
Case 1:20-cv-00701-RMB-AMD° Document 1-2 Filed 01/22/20 Page 45 of 75 PagelD: 50—_]

, |
\ 3

 

Statement Date: April 24, 2017

> ; ,
e © BenefitsNavigator :

. X benefitsnavigator.baesystems.com .
ee 000032 Rs : \
a= EERE % ®@ BAE Systems Benefit Center \ \

. : 1-888-900-4BAE F
13 GAINOR AVENUE = a !
x etween 8 a.m. and 8 p.m. Eastern Time, \ ‘
>
oF
“ ,
es ae \

Separation From Employment - 401(k) Savings Plan

Because you are no longer employed by BAE Systems, Inc., you are eligible to receive your 401(k) Savings Plan vested
account balance. In addition, you may defer payment of your vested account balance until a later date, but not later than
April 1 after the year in which you reach age 70%. Your vested account balance, including any outstanding loan(s), as of
April 20, 2017 was:

Plan

Vested Balance
401(k) Savings Plan

$222,720.63

To Leave Your Balance in the Plan

To leave your balance in the Plan, you don't need to do anything at this time.

To Request a Payment From the Plan

To request a payment from the Pian at any time, access the BenefitsNavigator website or call the BAE Systems Benefit
Center.

Before requesting a payment, we suggest that you contact a tax advisor. In addition, please see the enclosed Payment
Rights Notice for an exp

lanation regarding the rights that you may have associated with your payment and the payment
' options that may be available to you. You'll receive the value of your vested account balance as of the date your payment
request is processed. :

To request a rollover to an IRA or another eligible employer pian, you'll need the following information:

« The name of the financial institution or employer plan as it should appear on the rollover check
= Your account number

 

Delivered by Aon

STARA AA

 

   
  

era

ee
MER V 000032 ae
 

Case 1:20-cv-00701-RMB-AMD Document 1-2° Filed 01/22/20 Page 46 of 75 PagelD: SI]

EXHIBIT G

 

123 120 19 180948P 1005 161

 
Case 1:20-cv- -
O-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 47 of 75 PagelD: 52

 

 

ENV# CEBDJFWRBBDMNGB_BBBBC
ADVISORS, INC.

USAA FINANCIAL.
THROUGH THE COURTESY OF:
USAA MANAGEMENT CO.

INVESTMENT
) USAA’”

USAA FEDERAL SAVINGS BANK
TRA ROLLOVER
FBO CHRISTINE B WORRELL

  

 

 

 

 

 

 

 

 

 

OF Your Porthallo information east be found in Miscellaneous

Account eartied with National Financial Services LUC, Member
NYSE, SIPC
‘ . Pag

Change In Valse
shtfenent.

13 GAINOR AV
MAPLE SHADE NJ 08052
USAA number: 019122352 Meniber Since: 1996
STATEMENT FOR THE PERIOD JULY 1, 2017 TO JULY 31, 2017
CHRISTINE B WORRELL - USAA F&B Rollover IRA
Account Number: diame
For questions about your accounts TOTAL VALUE OF YOUR PORTFOLIO $225,352.21
National: 800 531 8722
wew.usea.com
FOR YOUR INFORMATION CHANGE IN VALUE OF YOUR PORTFOLIO
Please log of to usaa.cors for more detalled Information regarding your se<288t ,
er for Baus wil ancl 180 days from wade dare, GTC Option ordecs wil zeman la. Force ee ’ +
until the Option Expleation date of said option. 186.000 7
430.000 £
65.000 : fe 8
— ot
0.000 a : .
42/44 0816 06/16 OOME 1246 O9NG OB/TS one «1206 O3M7 Oa/T7CURR.
Boocnater at the end of thes
é

of 15

123

aad
_——
. , MN _CRBDJFWRBBDMNGB_BBBBC 20170731 i See

 

 
Case 1:20-cv-0 -
0701-RMB-AMD Document 1-2 Filed 01/22/20 Page 48 of 75 PagelD: 53

ee Statement for the Period July 1, 2017 to July 51, 2017

CHRISTINE B WO! -USAA FSB Rollover IRA
Account Numbers .

 

Account Overview

 

   

 

 

 

 

 

 

CHANGE IN AGCOUNT VALUE ° Ctavent Period Yearto-Dete ACCOUNT ALLOCATION
BEGINNING VALUE $24,718.78 $22,880,009
Additions and Withdrawale $200,000.00 $200,000.00 Forced income 23.0%
Insome ‘ ; $117.02 $205.17
Taxes, Fees and Expenses $0.00 . ; $0.00 Money Markets 44.4%

in Value : " $515.54 $2,176,905
ENDING VALUE (AS OF 07/81/17) 3228 352.21 $225,952.21
Refer to Miscllancons Pootnote for more information on Change ti Value.

, Hquitios 31.6%
RETIREMENT CONTRIBUTIONS/DISTRIBUTIONS ‘pie ” pier Boried ee
CONTRIBUTIONS Current Period Year-to-Date Money Markete 44.4 % ; $0.00 $100,009.36
For Current Year 2017 $0.00 90.00 6 Equities 318 $14,107.00 $71,608.46
For Prior Year 2016 : $0.00 @0.00 Fixed Income 23.8 $10,611.76 $53,742.39
TOTAL > 400.0% $24,718.75 $225,352.21
ROLLOVERS — peconnt Allocation shove the shar each ane cles represents of your roca cect walae, Acct
For Current Year 2017 $200,000.00 $200,000.00 4zpnurvn for eqs, feed Ince vet er categories may drclude este fide and may be ner of short
ISTRIBUTIONS 2 er has made examin comcereg how cermin mnt fends are allocated Cllasedt-ereel nisctual fire

D if : ‘and Exchange Thaded Produces (ETP) lad on an exchenge may be dacluded Wx the equity aleostion The cleset
For Current Year 2017 $0.00 g0.00 may not reflect your actual porifelte allecatiors. Conus. yoer brokeridealer prior to making tavestsent decisions
INCOME Current Period Yaur-to-Date
Dividends _. $117.92 $295.17
TOTAL INCO! . , $117.92 $205.17

All tccomne is tive deferred see tr Atseibnted from ihe geconnt.

  

{2312019 190048? 1005161

i , chest 4 os e : Aco anivt Nuon na Sein LLG et @

NYSE, SIPC
of

 
Case 1:20-cv- -
e 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 49 of 75 PagelD: 54

 

 

LATE 6 LIN ow

vi 4) [9017 = ton* erie
TRA ee Weak prams

(ea by Pitino? Poop = agony BH? S33722 z G7 172

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Quantity Amount
$0.09
$0.09
90.09

ACTIVITY > OTHER ACTIVITY
Agcour| i
Dats Typo Transaction Desorl y Amount
ayi4fi7 «CASH OTHER CREDIT ELECTRO! CHEDIT ORO4181445 FSB ‘$1,000.00
rr DET ODOZTORRIO RSD
orien? - OTHER DEBIT DEBIT se
ACTIVITY E

Unrealized Gain (Loss) Lot Detail

gain (loss) and holding period information may not reflect all adjust

tmants necessary for tax purposes. Please refer to Footnotas and Cost Basis Information at the end of this

 

 

 

 

 

NFS-provided qost basis, realized
statement for more information,
EQUITIES * - 1 ES
- Aeeount Dete symbol/ Price on Market Original/Adjusted Unrealized Holding

Dasoription _. ; Type Acquired Cusip O7AIT Unlt Cost Quontity Value Cost Bacis Gain (Loss) Perlod
LOCKHEED MARTIN CORP oo CASH ogaaie. = CO ut $292.13 $220.34 4 $292.13 $220.34 gn7aT
“Fotal Equicles i yates $a 71.79

_ ee ¢ camied with National Financial Services LLC, Member

a: NYSE,SIPC >

 

 
Case 1:20-cv-00701-
1-RMB-AMD Document 1-2 Filed 01/22/20 Page 50 of 75 PagelD: 55

 

P/n j9or7 = dont weled USPA . Lisa Ser

Wake Weal) es .
Wea dah Menogs paxk? Tagon MH SISTZ2 B 61172

  
  

sent or tho Period July 1, 2017 to July 31, 2017

“ poereau INEB os

oe

 

_ ACTIVITY > INCOME > TAXABLE INCOME continued

setsement = ‘ .
4 sth Quantity Amount

 

 

 

 

 

 

 

 

 

 

7a ‘Taxable BE DWidcads 09
Total Taxable Income $0.08
———————
TOTAL INCOME . 30.08
ACTIVITY > OTHER ACTIVITY
Setfement Account .
Calo ‘Type Transaction Description Quantity Armount
~ p7ayiy— CASH OTHER CREDIT ELECTRONIC CREniT OROUTeT«aS FSB $1,000.00
o7/ie/t7_- CASH OTHER DEBIT, ELECTRONIC Deir 0002755620 FSB. _{§1,000,00)
TOTAL OTHER ACTIVITY a $0.00 : ‘

Unrealized Gain (Loss) Lot Derail

(loss) and holding pariod information may not reflect all adjustments necessary for tax purposes, Please refer to Footnotes and Cost Basis Information et the ond of this

 

 

 

 

 

" jirp-provided cost basis, realized gain
statoment for morw Infor:
EQUITIES .
- Aacount Date Symbol/ Market Originsl/Adjusiod Unraalized Holding
Dascriptl : Type __ Acquired Cusip OratnT Unit Cost Quantity. Value Cost Basis Gain (Loss) Period
LOCKHEED MARTIN CORP 7 CASH} oana/ie —_—C0 LMT $292.13 $220.4 1 $292.13 $72.34 $71.79 it
Total Equities r 1 $292.13 tas 71.78

 

‘Acoount carried with Natlonal Financial Services LLC, Member
SESE id

 

 
 

 

f— ADD ee DOS O-4 .
Case t:20-cv-00701-RMB-AMD- Document 1-2 Fited Olf2272z0- Page Stor75 PayeiD. 56 ——i«S™Y

¥

EXHIBIT H

 

123 120 19 180948P 1008 161

 
Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 52 of 75 PagelD: 57

 

 

——— aay

ENV# CEBHMKPRBBDSJXM_BBBBB

USAA FINANCIAL ADVISORS, INC.
THROUGH THE COURTESY OF:
USAA INVESTMENT E co.

38
SAN ANTONIO, TX 76288

 

000861 FIECSX01 100000 AT 02

CHRISTINE BYRNE WORRELL

13 GAINOR AV
MAPLE SHADE NJ 08052

For questions about your accounts:
National: B00 531 8722

wwyw.saa.conl

  

USAA®

USAA anmber 019122352 Member Sines: 1996
STATEMENT FOR THE PERIOD SEPTEMBER 1, 2019 TO SEPTEMBER 30, 2019

CHRISTINE 8 WORRELL - Individual
Account Number.

TOTAL VALUE OF YOUR PORTFOLIO $492.86

 

FOR YOUR INFORMATION

Please log on co usaa.cont for more detalled Information regarding your account. Go paperless!
We Invite you to get ALL your USAA documencs online. Paperless delivery ls secure, fast and
betrer for the environment, Review and edit your online document preferences today at

usaa.com/UDO.

To report a complalat, please contact our offices,
Fredericksburg Road, San Antonio, TX, 78288, Aunt

at 800-531-8722.

elther by mull at USAA IMCO, 9800
Executive Coramunteations or by phone

CHANGE IN VALUE OF YOUR PORTFOLIO
$ thousands

i.

9.821 —_—— \

2.908

i \

i \

0,958 (oa, —
s
A

 

 

2014 2015 2010 2097 2018
Change In Valoe Of Your Porthstio information can be found tn Mivcellareom Footnates ar rhe snd of this

statement.
Ascount carcied with National Financial Services LLC, Member

NYSE, SIPC
Pace 1 of @

 

 
Case 1:20-cv-00701-
RMB-AMD Document 1-2 Filed 01/22/20 Page 53 of 75 PagelD: 58

 

 

 

Co Be & iy

 

SAA INVEST! 5 ‘
9800 FREDERICKSBURG ROAD Sy “
SAN ANTONIO, TX78288 iy) ©

USAA FEDERAL SAVINGS BANK

IRA ROLLOVER
FBO CHRISTINE B WORRELL
13 GAINOR AVE
MAPLE SHADE NJ 08052
. Member Since 1996

USAA sumben 013122552

 

FOR THE PERIOD SEPTEMBER 1, 2019 TO SEPTEMBER 30, 2019

 

 

 

 

 

 

 

4 STATEMENT
CHRISTINE B WORRELL - USAA FSB Rollover IRA
Account Number:
For questions about your accounts: TOTAL VALUE OF YOUR PORTFOLIO 5
National: 800 531 8722 : $79,362.22
‘yrww.usag.coml
FOR YOUR INFORM. ATION CHANGE IN VALUE OF YOUR PORTFOLIO
Messe log on. to axas.com for more detailed informaiton regarding your account, Go paperless! aera r
We nvite you to get ALL your USAA documents online, Paperless delivecy ls secure, fast and. 207.302 J/~
bemer for the environment, Review and edit your online documenc preferences today at 404.242
usaa.com/UDO, \« 7
” "To report a.complalat, please contact our offices, either by mall ax USAA IMco, 9600 446.124
Prederickaburg Road, San Antonio, TX, 78288, Arent Execudve Communications ac by phone - /
aac 800-531-8722. 60.001 -
22.000 i L
2014 - 2046 2016 2017 - 2018 CURRENT
Change La Valeo OF Your Portiallo information can be found in Mucellancons Faotnstes at the end af this

Account carried with National Financial Services LLC, Member
NYSE, SIPC :
Page 1 of 1

 

=a eee enn

 
123 120 19 180948P 1006 161

 

 

. ————Case £:20-tv-00701-RMB-AMD Document 1-2 Filed 01/22/20” Page 54 of 75 PagelD: 59

EXHIBIT I

 

 
Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 55 of 75 PagelD: 60]

pe
“6

PROPERTY SETTLEMENT AGREEMENT
BETWEEN
CHRISTINE BYRNE WORRELL
AND

JAMES WORRELL

Prepared by:

Howard 8. Mendelson, Esquire
DAVIS & MENDELSON, L.L.C.
1200 Laurel Oak Road — Suite 101
Voorhees, New Jersey 08043
(856) 627-0100

123 12019 180948P 1006 161

 

 
 

 

Case 1720-tv-00701-RMB-

PROPERTY SETTLEMENT AGREEMENT

THIS IS AN AGREEMENT BETWEEN Christine Byme Worrell of 612 Windsor
Avenue, Maple Shade, New Jersey, 08052 (hereinafter called “Wife”) and James Worrell of 612
Windsor Avenue, Maple Shade, New Jersey, 08052 (hereinafter called “Husband”) (hereinafter
collectively called “the parties”).

BACKGROUND

WHEREAS, the parties were married on October 17, 1998; and

WHEREAS, the parties wish to make arrangements in connection with their living separate
and apart, including the settlement of their property rights; the support and maintenance of
Husband and Wife; and all other rights and obligations growing out of the marriage relationship;
and

WHEREAS, there have been no previous proceedings Berea the parties in any court

pertaining to the marriage relationship, the dissolution thereof, and the maintenance of Husband
and/or Wife;

IT IS, THEREFORE, on this

 

day of June, 2010, for the consideration of the

mutual promises, covenants and agreements herein contained, AGREED by and between Husband

and Wife as follows:

123 120 19 180948P 1008164 ?

 
 

Case :20-cv-00701-RMB-AMD~ Document 1-2 Filed 01/22/20" Page 57 of 75 PagelD: 62

ARTICLE L
AGREEMENT TO LIVE SEPARATE AND APART
It shall be lawful for each of the parties at all times to continue to live separate and apart
from the other and to conduct, carry on and engage in any employment, business or trade which
either may deem fit, free from any control, restraint or interference, directly or indirectly, by the

other in all respects as of the parties were sole and unmarried.

ARTICLE tT.

SUPPORT AND ANCE OF HUSBAND WIFE

1. MUTUAL WAIVER OF SUPPORT

In consideration for the various terms of this Agreement, the Husband hereby waives, now
and forever, notwithstanding any and all future anticipated or unanticipated circumstances, any
rights he may have to alimony, maintenance, spousal support or the like from the Wife. Similarly,
in consideration for the various terms of this Agreement, the Wife hereby waives, now and
forever, notwithstanding any and all future anticipated or unanticipated circumstances, any rights
she may have to alimony, maintenance, spousal support or the like from the Husband. The parties
specifically acknowledge that the provisions providing for the Wife’s receipt of property, as set
forth below, was specifically negotiated and agreed upon by the Husband in exchange for and in
consideration of the Wife’s waiver of her right to alimony as contained in this Agreements.

It is the parties’ specific intention to terminate all financial ties between them. It is
intended that this severing of financial ties is to be final and irrevocable, notwithstanding any past,
current, future or other circumstances, whether anticipated or subject to anticipation. The parties
have had the rulings of Crews v. Crews, 164 NJ 11 (2000); Morris v. Morris, 263 NJ. Super. 237
(App. Div. 1993); Smith v. Smith, 261 N.J. Super. 198 (Ch. Div. 1992); Finckin v. Finckin, 240
N.J. Super. 204 (Ch. Div. 1990) and their progeny explained to them at length. The parties hereby

123 12019180948P 1008161 3

 
 

—— Case 1:20-cv-00701-RMB-AMD- Document 1-2 Filed O1/22/20° Page 58 of 75 PagelD: 637

agree that this waiver is non-modifiable under any circumstances as aforementioned. Further, this
“anti-Lepis” provision has been explained to both parties by their respective counsel.
Notwithstanding any actual or perceived ruling by any court within the State of New
Jersey, including, but not limited to, those court rulings within the previously cited cases, to the
contrary, each party specifically agrees that this alimony waiver, for purposes of the Agreement,
shall be non-modifiable and this provision is declared by the parties to be absolutely irrevocable
and beyond the jurisdiction of any court to change, even if any or all of the following eventualities
occur, whether individually or in combination, including disease or accident that renders either
party unemployable; or whether cither parties’ assets and medical insurance coverage have been
depleted to an immaterial level in caring for a disease or accident: (1) the loss of employment or
the inability to secure employment by either party; (2) an increase or decrease in the income of
either party, no matter how dramatic, and no matter what its nature, scope, or duration; (3) the
subsequent acquisition of assets by either party, including, but not limited to, inheritance and/or
gifts; (4) the subsequent loss or dissipation of assets, including their home or the equity in their
home (each party specifically contemplates the exhaustion of the equity in their respective homes
if needed for their support), whether negligent or not, whether through theft, embezzlement,
normal expenditures, imprudent investment, frivolous use or through any other happening
whatsoever; (5) any increase or decrease in the cost of living, no matter how severe; (6) any illness
of any kind that may befall cither party; (7) either party’s retirement; (8) any normal, ordinary,

extraordinary medical, psychiatric, psychological or elder care costs of either party; (9) or any

 

other future event. The parties specifically understand that the foregoing list of future possible

|
circumstances is pot exhaustive.

The Husband and Wife further declare that should the provisions of this Agreement

wherein they seek to preclude the court from exercising its jurisdiction be held unenforceable, then

123 12019 180948P 1008 161 :
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 59 of 75 PagéID: 64

they wish such court to know that they have, with full knowledge of their present circumstances
and with the consideration of all future circumstances, bargained for and are bound by this
Agreement and by the transactions set forth in this Agreement, and that Husband and Wife have
no right to alimony from the other now and in the future and that this provision has been more
specifically bargained for and contemplated in light of the existing case law and any foreseeable
modification in that case law.

Both parties recognize that should either attempt to come back to court to modify the terms
of this Section of the Agreement, that the other party will suffer substantial and irreparable injury.
Accordingly, each party agrees to be responsible in the eventuality that he or she makes any
application to the Court in violation of the provisions of this Agreement, for all legal fees incurred
by the other in defending said application. This would not include any application by a party to
enforce the provisions of this Agreement.

To the extent that either parties’ pleadings contain an application for alimony, said
applications are hereby dismissed, with prejudice and without costs to either party.

The Wife has considered the overall provisions of this Agreement and pursuant to the case
of Crews v. Crews, supra., and recognizes that the assets she is receiving in equitable distribution
are sufficient for her to maintain the standard of living during the course of the marriage. To the

extent that she subsequently wastes assets, and is not able to maintain the aforementioned standard

of living, the Wife waives her right to maintain that standard of living.
‘B MUTUAL WAIVER WITH REGARD TO ORDINARY AND EXTRAORDINARY
MEDICAL, DENTAL AND PRESCRIPTION NEEDS OF HUSBAND AND WIFE

Wife hereby waives all past, present and future rights she might otherwise have to require

123 120 19 180948P 1005 161 °

 

 
 

Case 1:20-tV-0070I-RMB-AMD Document 1-2 Filed 01/22/20° Page 60 of 75 PagelD: 65

Husband to provide for or contribute toward her ordinary and extraordinary medical, dental and
prescription expenses. Similarly, Husband hereby waives all past, present and future rights he
might otherwise have to require Wife to provide for or contribute toward his ordinary and
extraordinary medical, dental and prescription expenses. It is the intention of this Agreement that

each party shall be solely responsible for his or her own past, present and future ordinary and
extraordinary medical, dental and prescription needs.

3. HUSBAND’S CONTINUATION OF HEALTH INSURANCE FOR BENEFIT

OF WIFE UPON WIFE’S NOTICE TO HEALTH PLAN ADMINISTRATOR AS

REQUIRED BY THE CONSOLIDATED OMNIBUS RECONCILIATION ACT
OF 1985 (HEREINAFTER “COBRA”)

Notwithstanding Paragraph 2 of this Article, Wife shall continue to be covered under the
health insurance provided by Husband’s employer so long as Wife promptly notifies the Health
Plan Administrator of her intention of exercising her rights under COBRA. Husband and/or
Husband’s employer shall pay all premiums associated with Wife’s continued health insurance
coverage until either (a) Wife secures any alternative health insurance, (b) Wife remarries, (c)
Husband remarries, (d) Husband loses his job, (e) the period for such continued coverage lapses
under the terms of COBRA, or (f) COBRA otherwise provides for the termination of such

coverage. Accordingly, Husband’s obligation to pay health insurance premiums on behalf of Wife

shall terminate upon the earliest happening of any one of the above events.

4. HUSBAND’S PAYMENT OF WIFE’S AUTOMOBILE INSURANCE AND

CELL PHONE THROUGH CONTINUED MEMBERSHIP IN USAA AND

FROM MONETARY CONTRIBUTIONS TO BE PAID FROM WIFE TO
HUSBAND

For the mutual promises and covenants contained herein, Husband has agreed that he shall

6
123 120 19 160948P 1005161

 
———€ase £:20-cv-00701-RMB-AMD~ Document 1-2- Filed 01/22/20 Page or of 75 PagelD: 66

maintain his membership in USAA and shall continue to pay for Wife’s automobile insurance and

cell phone through said membership. As consideration for same, Wife shall pay Husband the
agreed sum of $150.00 on or before the first day of each month; $100.00 of same to be applied
toward Husband’s payment of Wife’s automobile insurance, and $50.00 of same to be applied
toward Husband’s payment of Wife’s cell phone bill.

5. BASIS OF AGREEMENT

Husband and Wife’s wavier of alimony as provided for within this Article has been based
upon Husband having a current income of approximately $59,000.00, and upon Wife’s having a
current income of approximately $137,000.00. This agreement also anticipates that each party
will have unearned income based on the assets that he or she will receive in equitable distribution;
and upon Wife’s agreement to indemnify and hold Husband harmless for any and all expenses
associated with the property located at 115 Marlin Road, Tuckerton, New Jersey, 08087.

ARTICLE Ui.
EQUITABLE DISTRIBUTION OF PROP

i REAL PROPERTY KNOWN AS 612

WINDSOR AVENUE, MAPLE SHADE,
NEW JERSEY 08052

The parties recognize that Husband is the legal title owner of the property located at 612
Windsor Avenue, Maple Shade, New Jersey, 08052 (hereinafter “Marital Home”). Wife agrees to

waive all right, title, claim or interest she might have by equitable distribution or otherwise in and
to said Marital Home.

Commencing June 15, 2010, Husband shall be responsible for all payments associated with
the Marital Home including all future mortgage payments, utilities, etc.; and shall indemnify and
hold Wife harmless for any loss she might sustain as a result of Husband’s failure to pay same.

Accordingly, effective June 15, 2010, Husband shall also be entitled to sole use, occupancy and
possession of the Marital Home.

123 120 19 180948P 1005 161 ’

 

 
 

Case 1720-tv-00701-RMB-

2. REAL PROPERTY KNOWN AS 115 MARLIN ROAD, TUCKERTON, NJ 08087

The parties recognize that they own as tenants by the entirety real property known as 115
Marlin Road, Tuckerton, New Jersey, 08087 (hereinafter “Tuckerton Property”). Husband agrees
to convey to Wife all right, title, claim or interest he might have by equitable distribution or
otherwise in and to the Tuckerton Property. Said conveyance shall be by bargain and sale deed
with covenants against grant’s acts. The conveyance shall take place within thirty (30) days of the
date hereof.

It is recognized that said conveyance shall be subject to an existing first mortgage held by
USAA. Wife shall be responsible for all fers mortgage payments, as well as additional
payments associated with the Tuckerton Property; and shall indemnify Husband for any loss he
might sustain as a result of Wife’s failure to pay same. Accordingly, effective June 15, 2010,
Wife shall also be entitled to sole use, occupancy and possession of the Tuckerton Property.

3. DISTRIBUTION OF MOTOR VEHICLE

It is agreed by and between the parties that each party shall retain his or her own motor
vehicle free and clear of any right, title, claim or interest on the part of the other party.
Accordingly, Wife shall be permitted to retain a 2009 Honda Accord in her possession and
Husband shall be permitted to retain a 2002 Toyota Forerunner in his possession. Wife shall
accordingly be solely responsible for any and all payments associated with the 2009 Honda
Accord, and shall indemnify and hold Husband harmless for same. Husband shall accordingly be

solely responsible for all payments associated with the 2002 Toyota Forerunner, and shall
indemnify and hold Wife harmless for same.

123 120 19 180948P 1005 161

 

 
Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed’01/22/20Page 63 0f 75 PagelD: 68]

4. DISTRIBUTION OF CHECKING AND SAVINGS ACCOUNTS

Wife hereby waives all right, title, claim or interest she might have by equitable

distribution or otherwise, in any bank account in Husband’s name. Similarly, for the mutual

promises and covenants herein contained, Husband hereby waives all right, title, claim or interest
he niight have by equitable distribution or otherwise, in any bank accounts in Wife’s name.

5. DISTRIBUTION OF RETIREMENT BENEFITS

For the mutual promises and covenants contained herein, Husband and Wife have each
agreed to waive any rights they may have to share in the retirement benefits of the other party.

Wife accordingly waives all right, title, claim or interest she might otherwise have by equitable

distribution or otherwise in and/or to Husband’s retirement benefits. Similarly, Husband

accordingly waives all right, title, claim or interest he might otherwise have by equitable
distribution or otherwise in and/or to Wife’s retirement benefits.

6. DISTRIBUTION OF TANGIBLE PERSONAL PROPERTY

The parties have heretofore divided their tangible personal property to their mutual

 

satisfaction. Henceforth, each party shall own, have and enjoy, independently of any claim of the
other party, all items of tangible personal property of any kind, nature and description and
wheresoever situate, which are now owned or held by him or her, with full power to him or her to

dispose of same as fully and effectively in all respects and for all purposes as if he or she were

married.

7. EQUITABLE DISTRIBUTION PAYMENT FROM WIFE TO HUSBAND

For the mutual promises and covenants contained herein, Wife shall pay the agreed sum of

Thirty-five Thousand Dollars ($35,000.00) to settle any and all additional claims Husband may

 

123 120 19 180948P 1005164 °
———— Case £:20-cv-00701-RMB-AMD~ Document 1-2-- Filed 01/22/20 Page 64 of 75 PagelD: 68 J

have otherwise had to additional equitable distribution and/or the payment of alimony from Wife
to Husband. Wife shall pay the agreed $35,000.00 to Husband on or before June 15, 2015.

8. SUBSEQUENTLY ACQUIRED PROPERTY

Husband and Wife each waive and relinquish any and all right he or she may now have or

hereafter acquire in any real or tangible or intangible personal property subsequently acquired by
the other party.

9. ADDITIONAL WAIVERS

Other than as set forth in this Agreement, Husband and Wife specifically agree to waive
and relinquish any right in all property that is now in existence or may subsequently come into
existence of the other party that has been acquired or may be acquired as a result of the marriage
telationship, including without limitation, dower, curtesy, right to equitable distribution under
N.J.S.A. 2A:34-23, statutory allowance, widow’s allowance, right to reside in the marital
residence under N.J.S.A. 3B:28-3, right to elective share under N.J.S.A. 3B:8-10, homestead
rights, right to any benefit under any will executed prior to the date of their agreement pursuant to
N.J.S.A. 3B:8-10, right to take against the will of the other, and right to act as administrator or
executor of the other’s estate; and each party will, at the request of the other, execute and delivery

any and all instruments which may be necessary or advisable to carry into effect said mutual

waiver and relinquishment of such interest, rights and claims

10. TAX EFFECT

All of the foregoing transactions as set forth in this Article are intended to be tax free

 

events. Accordingly, the parties agree that all payments, agreements to make mortgage payments,
mortgage payments, transfers, debt satisfactions, relinquishments, distributions, waiver, retentions,
divisions and the like required or contemplated by this Article are intended to be non-taxable

events under Internal Revenue Service Code 1041 and that they will be treated as such for tax

123 120 19 180948P 1005 18 1 _

 
Case 1:20-cv-00701-RMB-AMD~ Document 1-2~ Filed 01/22/20 Page 65 of 75 PagelB- 70

purposes. The parties further designate all such events as not giving rise to items includable in
either party’s gross income under Internal Revenue Service Code 71 and not giving rise to items
deductible by either party under Internal Revenue Code Section 215.
TIC
INDEBTEDNESS

Wife represents and warrants to Husband that she has not incurred any debts or obligations
for which he or his estate may be liable. Husband represents and warrants to Wife that he has not
incurred any debts or obligations for which she or her estate may be liable. If either has incurred
debts or obligations, he or she shall be solely responsible for them; and if the other party is called

upon to make any payments or contributions toward the same, the responsible party shall

indemnify and hold harmless the other party from any obligations hereof.

ARTICLE V.

TAXES

 

1. AGREEMENT CONCERNING INCOME TAX RETURNS

It is contemplated that the parties will file joint Federal and State income tax returns for the
calendar year 2010. It is contemplated that any Federal or State income tax returns or declarations

of estimate income due for any period of time after the calendar year 2010 shall be filed as

separate returns.

2. DEFICIENCIES AND REFUNDS

If subsequent to the effective date of this Agreement any deficiencies are asserted by the
Internal Revenue Service or by the Division of Taxation of the State of New Jersey, or any refunds

are received with respect to joint federal or state income tax returns filed by Husband and Wife

prior to the effective date of this Agreement, then such deficiencies shall be bome by and such

123 120 19 180948P 1005 164 u

 

 
 

——— Case £:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20- Page 66 of 75 PagelD: 7I__—

refunds shall be the property of Husband. Wife agrees to-sign over to Husband all refund checks
jointly made payable to Husband and Wife which come within the scope of this paragraph.
| ARTICLE VI.
INDEPENDENT LEGAL ADVICE
It is mutually agreed by and between Husband and Wife that this Agreement is made
voluntarily by both parties, each having had the opportunity to seek the advice of his or her own
counsel. Both parties further recognize that Howard S. Mendelson, Esquire served only as the

mediator with regard to this matter and did not represent either party. Both parties further

 

recognize being advised by Howard S. Mendelson, Esquire to have this agreement reviewed by an
attorney of his or her own choosing prior to executing this agreement.
ARTICLE VIL.
DIVORCE

1. NO BAR TO DIVORCE; FINAL AGREEMENT; NO MERGER

Nothing in this Agreement shall be construed as a relinquishment by either party of the
right to prosecute or defend any suit for divorce in any court of proper jurisdiction. Other than
upon a showing of substantially changed circumstances, neither party to any such action shall seek
alimony or support contrary to the provisions of this Agreement.

It is further specifically understood and agreed that the provisions of this Agreement
relating to the equitable distribution of property of the parties as herein contained are accepted by
each party as a final settlement for all purposes whatsoever.

Should either of the parties hereto obtain a decree, judgment or order of separation or
divorce in any other state, country or jurisdiction, each of the parties hereto consents and agrees

that this Agreement and all of its covenants shall not be affected in any way by such separation or

divorce, and that nothing in such decree, judgment or order or further modification or revision

123 120 19 180948P 10065 16 1 °
Case 1:20-cv-00701-RMB-AMD— Document 1-2— Fited 01/22720- Page 67 of 75 PagelD: 72

thereof shall alter, amend or vary any term of this Agreement, whether or not either or both of the
earics hereto should remarry, it being understood by and between the parties that this Agreement
shall survive and shall not be merged into any decree, judgment or order of separation or divorce.
2. INCORPORATION WITHIN JUDGMENT
It is specifically agreed, however, that a copy of this Agreement may be marked into
evidence at the time of a final divorce hearing and may be incorporated by reference into a divorce
judgment. Said incorporation, however, shall not be regarded as a merger, it being the intent of
the parties to permit this Agreement to survive any such judgment.
ARTICLE VIL.
COUNSEL FEES
1. The parties agree that each shall bear the expense of his or her own counsel fees for
services rendered in connection with reviewing this agreement and any other counsel fees in
connection with obtaining an uncontested divorce. The parties have equally shared in all fees in
connection with the mediation, including the preparation of this agreement. The parties further
agree that no additional request for counsel fees shall be widened to any court should divorce or
any other legal proceeding affecting the marriage between the parties subsequently result. The
parties specifically agree that no request for counsel fees shall be made by either party so long as
‘there is adherence to the terms of this Agreement.
ARTICLE
WAIVER OF CLAIMS

1. GENERAL RELEASE BETWEEN THE PARTIES

Except as herein expressly set forth or as may arise out of the making of this Agreement,
each of the parties hereto hereby releases the other of and from any and all claims and demands for

damages; of any and every nature, which either party ever had, now-has or may hereafter have

123 120 19 180948P 1006161 8

 

 
Case 1:20-cv-00701-RMB-AMD— Document 1-2- Filed 01/22/20 Page 68 of 75 PagelD: 73—____]

against the other arising out of or in connection with any matter or thing whatsoever up to the date

hereof.

2. INDEMNIFICATION AS TO CLAIMS OF THIRD PARTIES

The parties hereby undertake and agree to hold the other free and harmless of and from any
debts or obligations contracted by either party prior to or subsequent to the date of this Agreement.
Both parties hereby warrant that they have not, by their past conduct, caused the creation of any
claims by third parties. To the extent cither party has done so, that party shall be responsible for
such claim and shall further indemnify and hold the other party harmless for said claim.

The parties hereby undertake and agree to hold the other free and harmless of and from any
debts or obligations contracted by either party prior to or subsequent to the date of this Agreement.
ARTICLE X.

GENERAL PROVISIONS
1. DOCUMENTS
Husband and Wife hereby agree to execute any and all other papers or instruments in

writing if, as and when such executions shall be necessary in order to effectuate the express

conditions of this Agreement.
2 MODIFICATION OR WAIVER

This Agreement, which contains the entire understanding of the parties hereto, shall be
binding on the parties hereto, their heirs, executors, administrators and assigns. It is the whole and
only Agreement between Husband and Wife and shall not be modified or varied by oral
understandings. Before either party seeks a modification of any term of this agreement, the parties

agree to first mediate their differences before submitting same to a court of competent jurisdiction.

 

 

123 120 19 180948P 1005 164 “
Case 1:20-cv-0070I-RMB-AMD Document 1-2 Filed 01/22/20 Page 69 of 75 PagelD: 74

Bs SITUS

This Agreement is entered into in the State of New Jersey and shall be construed and

interpreted under and in accordance with the laws of the State of New Jersey.

4. NON-INTERFERENCE

Neither of the parties shall annoy or molest the other. Neither party hereto shall call upon
or visit the other, except as set forth in this Agreement.

5. STRICT PERFORMANCE

Failure on the part of either party to insist upon the strict performance of any of the

provisions of this Agreement shall in no way constitute a waiver of any subsequent default of the

same or similar nature.

6. NON-COLLUSION

The parties agree that there have been no collusive agreements made by either of them
orally or in writing, nor have any representations by one party been made to the other regarding a
divorce to be secured in this or any other juisdiotions and this Agreement has not been made for
the — of encouraging any uncontested litigation now pending or which may be undertaken
in any matrimonial action of any kind between the parties and submitted for the court’s approval.

7. COOPERATION IN THIRD PARTY OR OTHER LITIGATION

Husband agrees that he will cooperate in the prosecution or defense of any litigation which
Wife may institute or which is instituted by others, for any cause which may have accrued prior to
the execution of this Agreement. Similarly, Wife agrees that she will cooperate in the prosecution

or defense of any litigation which Husband may institute or which is instituted by others, for any

cause which may have accrued prior to the execution of this Agreement.
+

123 120 19 180946P 1005 161 , es

 

 
 

Case 1:20-Cv-00701-RMB-AMD~ Document 1-2, Filed 01/22/20 Page 70 of 75 PagelD: 75

a
~ & Son

8. HEADINGS FOR REFERENCE ONLY
The headings preceding the text of the several sections hereof are inserted for
convenience and shall not affect the meaning, construction, scope or effect of this Agreement.
9. EQUITABLE DISTRIBUTION
It is specifically understood and agreed that this Agreement constitutes an equitable
distribution of property, both real and personal, which was legally and beneficially acquired by

Husband or Wife or either of them during the marriage, as contemplated by Chapter 212, Laws of
1971 of the Sate of New Jersey, as amended.

10. PARTIAL INVALIDITY
If any of the provisions of this Agreement are held to be invalid or unenforceable, all other
provisions hereof shall nevertheless continue in full force and effect.

11. WARRANTY OF DISCLOSURE

The parties warrant and represent that they have made full disclosure of all assets prior to
the execution of this Agreement. Although said disclosure did not take a formal form, the parties
acknowledge that reference has been made within this Agreement to all assets that were acquired
during the marriage.

The parties further acknowledge that prior to execution of this Agreement they were
advised of their right to pursue discovery, including but not limited to, interrogatories, deposition,
hiring of experts including accountants and appraisers, as well as the right to pursue other
discovery techniques as might be available to them pursuant to the rules of the court. By entering
into this Agreement, both parties hereby waive any right they might otherwise have to pursue
discovery with regard to the ae and assets of the other party.

The parties further acknowledge that by entering into this Agreement, they are satisfied

123 120 19 180948P 1006 161 1

 
 

Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 0t/22720- Page 7T of 75 PagelD: 76

P rena) y

with the disclosures that have been made and are further satisfied that this Agreement is a fair,

reasonable and equitable resolution of all issues dividing the parties.

 

 

S WORRELL

STATE OF NEW JERSEY )

COUNTY OF CAMDEN  )

sc
BE IT REMEMBERED that on this QN day of yn. 2010, before

me, the undersigned authority, personally appeared CHRISTINE BYRNE WORRELL., who, I am
satisfied, is the Wife named in the foregoing Agreement, and I, having first made known to him
the contents thereof, he acknowledged that he signed, sealed and delivered the same as his
voluntary act and deed, ALL OF WHICH IS HEREBY CERTIFIED.

STATE OF NEW JERSEY ) AMANDA E. BRADLEY

: NOTARY PUBLIC OF Best JERSEY
COUNTY OF CAMDEN _ ) Commission Byyacs 3/15/2012

gt
BE IT REMEMBERED that on this 2\" day of un , 2010, before

me, the undersigned authority, personally appeared JAMES WORRELL, who, I am satisfied, is
the Husband named in the foregoing Agreement, and I, having first made known to her the

contents thereof, she acknowledged that she signed, sealed and delivered the same as her voluntary
act and deed, ALL OF WHICH IS HEREBY CERTIFIED.

  

123 120 19 180948P 1006161

 
 

 

—  Caset:20-cv-00701-RMB-AMD— Document 1-2~ Filed 01722720 Page 72 of 75 PagelD: 77

a ae

EXHIBIT J

123 120 19 180948P 1008 161

 

 
 

Case 1:20-cv-00701-RMB-AMD-~ Document 1-2- Filed 01/22/20" Page 73 of 75 PagelD: 78
-

/ 4 tn &

DC-111 FINAL JUDGMENT OF DIVORCE - Page 1 Filed with the Court

. JAN 68 2018

Plaintiff: James Worrell +

Address: . 612 Windsor Avenue Thomas J. Walls, Jr., J.S.C.

City, St.: Maple Shade, New Jersey 08052

Phone: (609) 410-3087

PLAINTIFF PRO-SE —-
net James Worrell .

: SUPERIOR COURT OF NEW JERSEY
Plaintiff,
CHANCERY DIVISION -— FAMILY PART

. : BURLINGTON COUNTY
Vs

Christine Worrell

Defendant - : DOCKET NUMBER f Mm -03-2a ST~/F¢ 4

CIVIL ACTION

ow

 

FINAL JUDGMENT
ACTION FOR DIVORCE

This matter coming on to be heard in the presence of James

Worrell, Plaintiff Pro Se, and no one appearing for the Defendant,

and it appearing from the testimony, Complaint and Proofs taken

before the Court that the Plaintiff and Defendant were married on
October 17, 1998 and that the Plaintiff having pleaded and proved
a cause of action for Divorce on the grounds of Irreconcilable
Differences set forth in the Complaint under the statute in such case
made and provided that the Plaintiff has been a bonafide resident
of the State of New Jersey for more than one year next preceding the
commencement of this Action, and jurisdiction having been acquired

over the Defendant pursuant to the rules governing the Courts:

123 120 19 180948P 1005 18 1
 

Case 1:20-cv-00701-RMB-AMD Document 1-2~ Filed O1/22/20- Page 74 of 75 PagelD: 79

ff  ANAR

™,

DC-111 FINAL JUDGMENT OF DIVORCE - Page 2

It is on this Sth day of ( ) Aint 201%,

ORDERED and ADJUDGED, that pursuant to the statute in such case

be made and provided, the marriage between the parties is dissolved;

and it is;

ORDERED and ADJUDGED that the Plaintiff and Defendant agreed

to each retain their own house.

ORDERED and ADJUDGED that the Plaintiff and the Defendant both

waive alimony.

ORDERED and ADJUDGED that no equitable distribution is sought.

    

THOMAS J. WALLS,

  

ED TO BE ATRUE COPY

4 veh

tly vip dada
L. Johnston

Family Division Manager

! fef\8 =

   

123 120 19 180948P 1008 164 } .

 
Case 1:20-cv-00701-RMB-AMD Document 1-2 Filed 01/22/20 Page 75 of 75 PagelD: 80

 

 

 

_

7015 0700 0000 4496 5Sble

 

First Class Mail

° 5 fA & S Sfedeeres Lis Yercieey
oe ae Ch Ge WA GHG

err ms

OH Vee Veaee 14992

 

“ae er nas? Pe

 

 
